Exhibit 10.1

 

PROMISSORY NOTE

 

Dated as of August 18, 2006

$17,850,000.00

Scottsdale, Arizona

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), for
value received, hereby promises to pay to GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (“Lender”), whose address is 8377 East Hartford Drive,
Suite 200, Scottsdale, Arizona 85255, or order, on or before September 1, 2016
(the “Maturity Date”), the principal sum of $17,850,000.00 ("Loan Amount"), as
herein provided. Initially capitalized terms which are not otherwise defined in
this Note shall have the meanings set forth in that certain Loan Agreement dated
as of the date of this Note between Borrower and Lender, as such agreement may
be amended, restated and/or supplemented from time to time (the “Loan
Agreement”).

In addition, the following terms shall have the following meanings for all
purposes of this Note.

“Adjustable Rate” means an annual interest rate equal to the sum of the
Adjustable Rate Basis plus 1.70%.

“Adjustable Rate Basis” means, for any Interest Period, the annual interest rate
(rounded upwards, if necessary, to the nearest 1/100th of one percent) equal to
the three month London Interbank Offered Rate (“LIBOR”) on the Adjustable Rate
Reset Date as published in The Wall Street Journal. If for any reason such rate
is no longer published in The Wall Street Journal, Lender shall select such
replacement index as Lender in its sole discretion determines most closely
approximates such rate.

“Adjustable Rate Reset Date” means the last Business Day of each calendar month,
prior to the next Interest Period.

"Amortization Period" means two hundred forty months.

“First Payment Date” means October 1, 2006.

“Interest Period” means (a) initially, the period beginning on the date of this
Note and ending on the last day of the calendar month in which such date occurs,
and (b) thereafter, the period beginning on the first day of the calendar month
and ending on the last day of such calendar month.

“Payment Period” means (a) initially, the twelve-month period beginning on the
First Payment Date and ending on the day immediately prior to the first Payment
Reset Date, and (b) thereafter, the twelve-month period beginning on each
Payment Reset Date and ending on the day immediately prior to the next Payment
Reset Date.

“Payment Reset Calculation” means the level monthly payment calculated by the
full amortization of the outstanding principal amount of this Note on the
Payment Reset Date at the Adjustable Rate (with the definition of “Adjustable
Rate Reset Date” defined to mean the last Business Day of the calendar month two
months prior to the next Payment Reset Date) over the remaining originally
scheduled term of this Note.



“Payment Reset Date” means each anniversary of the First Payment Date.

Borrower shall pay interest on the outstanding principal amount of this Note at
the Adjustable Rate, determined monthly as described above, on the basis of a
360-day year for the actual number of days elapsed, in arrears, provided, that,
interest on the principal amount of this Note for the period commencing with the
date such principal amount is advanced by Lender through the last day in the
month in which this Note is dated shall be due and payable upon delivery of this
Note.

Commencing on the First Payment Date until and including September 1, 2008,
Borrower shall pay consecutive monthly installments on the first day of each
calendar month of interest only at the Adjustable Rate in lawful money of the
United States. Commencing on October 1, 2008 until and including September 1,
2009, Borrower shall pay consecutive monthly installments of interest on the
Loan Amount at the Adjustable Rate and principal payments equal to one-twelfth
of one percent (1%) of the Loan Amount. Commencing on October 1, 2009 until the
Maturity Date, Borrower shall pay consecutive monthly installments of principal
and interest at the Adjustable Rate in arrears on the first day of each calendar
month amortized over the Amortization Period. The monthly installments shall be
level during a Payment Period. The monthly payments for the Payment Period shall
be in equal amounts until the Payment Reset Date, at which time, and on each
succeeding Payment Reset Date thereafter, the level monthly payment to be paid
by Borrower shall be adjusted for the next succeeding Payment Period based on
the Payment Reset Calculation. All outstanding principal and unpaid accrued
interest shall be paid on the Maturity Date.

Upon execution of this Note, Borrower shall authorize Lender to establish
arrangements whereby all payments of principal and interest hereunder are
transferred by Automated Clearing House Debit initiated by Lender directly from
an account at a U.S. bank in the name of Borrower to an account designated by
Lender. Each payment of principal and interest hereunder shall be applied first
toward any past due payments under this Note (including payment of all Costs (as
herein defined), then to accrued interest at the Adjustable Rate, and the
balance, after the payment of such accrued interest, if any, shall be applied to
the unpaid principal balance of this Note; provided, however, each payment
hereunder after an Event of Default has occurred under this Note shall be
applied as Lender in its sole discretion may determine. After application of any
monthly payment in the above manner, in the event that the outstanding principal
amount of this Note exceeds 110% of the original principal balance of this Note,
Borrower shall prepay, without premium or penalty, on the first day of the next
succeeding calendar month after each such occurrence, a principal amount equal
to the difference between the outstanding principal balance of this Note and the
original principal balance of this Note (the “Negative Amortization Amount”).
Lender shall notify Borrower in writing on or before the twenty-fifth day of
each calendar month during the term of this Note of Lender’s determination of
the Negative Amortization Amount, if any, payable on the first day of the next
succeeding calendar month. Lender shall also notify Borrower in writing on or
before the twenty-fifth day of the calendar month prior to the next Payment
Reset Date during the term of this Note of Lender’s determination of the level
monthly payment to be paid by Borrower based on the Payment Reset Calculation
for the next Payment Period.

Provided no Event of Default shall have occurred and be continuing, Borrower
shall have an option (the “Conversion Option”), exercisable only once between
the seventh (7th) and thirty-sixth (36th) month following the Closing Date, to
convert the interest rate accruing under this Note (the “Conversion”) from the
Adjustable Rate to a fixed rate of interest (the “Base Interest Rate”). Borrower
shall exercise the Conversion Option by providing Lender written notice of
Borrower’s election (the “Conversion Notice”). The Conversion shall be deemed
effective on the

 

2



first day of the second calendar month following delivery of the Conversion
Notice to Lender (the "Conversion Date"), and this Note shall be deemed modified
as of the Conversion Date to reflect the Conversion. Lender shall notify
Borrower ten (10) days following delivery of Conversion Notice of the Base
Interest Rate, which Base Interest Rate shall be equal to the seven (7) year
weekly U.S. Dollar Interest Rate Swap (as published in Federal Reserve
Statistical Release H.15[519] http://www.federalreserve.gov/releases/H15/) plus
1.98%. From and after the Conversion Date, fixed equal monthly payments, based
on the amortization of the outstanding principal amount of this Note as of the
Conversion Date (including any accrued interest at the Adjustable Rate) over the
period from and after the Conversion Date until the Maturity Date at the Base
Interest Rate shall be due and payable commencing on the first day of the
calendar month following the month in which the Conversion Date occurs and
continuing on the first day of each month thereafter until the Maturity Date, at
which time the outstanding principal balance of this Note and unpaid interest
accrued at the Base Interest Rate shall be due and payable. Lender shall provide
Borrower with an amortization schedule setting forth the principal and interest
payments due under this Note from and after the Conversion Date, and such
amortization schedule shall be prima facie evidence of such principal and
interest payments.

Borrower may prepay this Note in full, but not in part (except as otherwise set
forth below), including all accrued but unpaid interest hereunder and all sums
advanced by Lender pursuant to the Loan Documents and any Other Agreements,
provided that (a) no Event of Default has occurred under any of the Loan
Documents or any Other Agreements and is continuing, and (b) any such prepayment
shall only be made on a regularly scheduled payment date upon not less than 30
days prior written notice from Borrower to Lender.

Except as otherwise set forth herein, while the Note is at the Adjustable Rate,
any such prepayment shall be made together with payment of a prepayment premium
equal to:

 

(a)

2% of the principal amount prepaid if the prepayment is made on or

following the date of this Note but prior to the first anniversary of the date
of this Note; or

 

(b)

1% of the principal amount prepaid if the prepayment is made on or

following the first anniversary of the date of this Note but prior to the second
anniversary of the date of this Note.

Except as otherwise set forth herein, from and after the Conversion Date, any
such prepayment shall be made together with payment of an amount equal to the
sum of:

 

(a)

a prepayment fee equal to 1% of the principal amount prepaid; and

 

 

(b)

a prepayment premium equal to the positive difference (if any)

 

 

3



 

between (i)the present value of the stream of monthly principal and interest
payments due under this Note from the date of such prepayment through the
scheduled Maturity Date (the “Remaining Scheduled Term”), calculated using the
interpolated yield, at the time of such prepayment, of the two U.S. Dollar
Interest Rate Swaps (as published in Federal Reserve Statistical Release
H.15[519]) whose terms most closely match the Remaining Scheduled Term, and (ii)
the present value of the stream of monthly principal and interest payments due
under this Note from the date of such prepayment through the scheduled Maturity
Date, calculated using the interpolated yield, as of the Conversion Date, of the
two U.S. Dollar Interest Rate Swaps whose terms most closely match the term
commencing on the Conversion Date and ending on the scheduled Maturity Date.

The foregoing prepayment fee and prepayment premium, as applicable, shall be due
and payable regardless of whether such prepayment is the result of a voluntary
prepayment by Borrower or as a result of Lender declaring the unpaid principal
balance of this Note, accrued interest and all other sums due under this Note,
the Mortgage, the other Loan Documents, and any Other Agreements, due and
payable as contemplated below; provided, however, the prohibition on a partial
prepayment and the prepayment fee and the prepayment premium, as applicable,
shall not be applicable with respect to a prepayment of this Note in connection
with an application of condemnation proceeds as contemplated by the Mortgage or
if exception is otherwise made in the Loan Documents.

This Note is secured by the Mortgage, five Deeds to Secure Debt and the other
Loan Documents. Upon the occurrence of an Event of Default, Lender may declare
the entire unpaid principal balance of this Note, accrued interest, if any, and
all other sums due under this Note and any Loan Documents or Other Agreements
due and payable at once without notice to Borrower. All past-due principal
and/or interest shall bear interest from the due date to the date of actual
payment at a rate (the “Default Rate”) equal to the lesser of (a) the highest
rate for which the undersigned may legally contract or (b) the greater of 14%
and the rate which is 6% per annum above the Adjustable Rate (or 14% per annum
in the event the Conversion Option has been exercised), and such Default Rate
shall continue to apply following a judgment in favor of Lender under this Note.
If Borrower fails to make any payment or installment due under this Note within
five days of its due date, Borrower shall pay to Lender, in addition to any
other sum due Lender under this Note or any other Loan Document, a late charge
equal to 5% of such past-due payment or installment (the “Late Charge”), which
Late Charge is a reasonable estimate of the loss that may be sustained by Lender
due to the failure of Borrower to make timely payments. All payments of
principal and interest due hereunder shall be made (a) without deduction of any
present and future taxes, levies, imposts, deductions, charges or withholdings,
which amounts shall be paid by Borrower, and (b) without any other right of
abatement, reduction, setoff, defense, counterclaim, interruption, deferment or
recoupment for any reason whatsoever. Borrower will pay the amounts necessary
such that the gross amount of the principal and interest received by Lender is
not less than that required by this Note.

No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion. Borrower
hereby waives presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note. All notices, consents,
approvals or other instruments required or permitted to be given by either party
pursuant to this Note shall be given in accordance with the notice provisions in
the Loan Agreement. Should any indebtedness represented by this Note be
collected at law or in equity, or in bankruptcy or other proceedings, or should
this Note be placed in the hands of attorneys for collection after default,
Borrower shall pay, in addition to the principal and interest due and payable
hereon, all costs of collecting or attempting to collect this Note (the
“Costs”), including reasonable outside attorneys’ fees and expenses of Lender
(including those fees and expenses incurred in connection with any appeal) and
court costs whether or not a judicial action is commenced by Lender. This Note
may not be amended or modified except by a written agreement duly executed by
the party against whom enforcement of this Note is sought. In the event that any
one or more of the provisions contained in this Note shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or

 

4



unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

Notwithstanding anything to the contrary contained in any of the Loan Documents,
the obligations of Borrower to Lender under this Note and any other Loan
Documents are subject to the limitation that payments of interest and late
charges to Lender shall not be required to the extent that receipt of any such
payment by Lender would be contrary to provisions of applicable law limiting the
maximum rate of interest that may be charged or collected by Lender. The portion
of any such payment received by Lender that is in excess of the maximum interest
permitted by such provisions of law shall be credited to the principal balance
of this Note or if such excess portion exceeds the outstanding principal balance
of this Note, then such excess portion shall be refunded to Borrower. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and/or spread throughout the
full term of this Note (including, without limitation, the period of any renewal
or extension thereof) so that interest for such full term shall not exceed the
maximum amount permitted by applicable law.

This obligation shall bind Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.

 

5



IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first set forth above.

BORROWER:

 

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

 

By SUPERTEL HOSPITALITY REIT TRUST,

a Maryland real estate investment trust,

Its General Partner

 

 

By

/s/ Donavon A. Heimes

Donavon A. Heimes,

Vice President/Treasurer

 

6



PROMISSORY NOTE

 

Dated as of August 18, 2006

$6,417,500.00

Scottsdale, Arizona

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), for
value received, hereby promises to pay to GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (“Lender”), whose address is 8377 East Hartford Drive,
Suite 200, Scottsdale, Arizona 85255, or order, on or before March 1, 2007 (the
“Maturity Date”), the principal sum of $6,417,500.00 ("Loan Amount"), as herein
provided. Initially capitalized terms which are not otherwise defined in this
Note shall have the meanings set forth in that certain Loan Agreement dated as
of the date of this Note between Borrower and Lender, as such agreement may be
amended, restated and/or supplemented from time to time (the “Loan Agreement”).

In addition, the following terms shall have the following meanings for all
purposes of this Note.

“Adjustable Rate” means an annual interest rate equal to the sum of the
Adjustable Rate Basis plus 5.00%.

“Adjustable Rate Basis” means, for any Interest Period, the annual interest rate
(rounded upwards, if necessary, to the nearest 1/100th of one percent) equal to
the three month London Interbank Offered Rate (“LIBOR”) on the Adjustable Rate
Reset Date as published in The Wall Street Journal. If for any reason such rate
is no longer published in The Wall Street Journal, Lender shall select such
replacement index as Lender in its sole discretion determines most closely
approximates such rate.

“Adjustable Rate Reset Date” means the last Business Day of each calendar month,
prior to the next Interest Period.

“First Payment Date” means October 1, 2006.

“Interest Period” means (a) initially, the period beginning on the date of this
Note and ending on the last day of the calendar month in which such date occurs,
and (b) thereafter, the period beginning on the first day of the calendar month
and ending on the last day of such calendar month.

Borrower shall pay interest on the outstanding principal amount of this Note at
the Adjustable Rate, determined monthly as described above, on the basis of a
360-day year for the actual number of days elapsed, in arrears, provided, that,
interest on the principal amount of this Note for the period commencing with the
date such principal amount is advanced by Lender through the last day in the
month in which this Note is dated shall be due and payable upon delivery of this
Note.

Commencing on the First Payment Date, Borrower shall pay consecutive monthly
installments of interest only on the first day of each calendar month at the
Adjustable Rate in lawful money of the United States. All outstanding principal
and unpaid accrued interest shall be paid on the Maturity Date.

 

1



Upon execution of this Note, Borrower shall authorize Lender to establish
arrangements whereby all payments of principal and interest hereunder are
transferred by Automated Clearing House Debit initiated by Lender directly from
an account at a U.S. bank in the name of Borrower to an account designated by
Lender. Each payment of interest hereunder shall be applied first toward any
past due payments under this Note (including payment of all Costs (as herein
defined), then to accrued interest at the Adjustable Rate, and the balance,
after the payment of such accrued interest, if any, shall be applied to the
unpaid principal balance of this Note; provided, however, each payment hereunder
after an Event of Default has occurred under this Note shall be applied as
Lender in its sole discretion may determine.

Borrower may prepay this Note in full, but not in part (except as otherwise set
forth below), including all accrued but unpaid interest hereunder and all sums
advanced by Lender pursuant to the Loan Documents and any Other Agreements,
provided that (a) no Event of Default has occurred under any of the Loan
Documents or any Other Agreements and is continuing, and (b) any such prepayment
shall only be made on a regularly scheduled payment date upon not less than 30
days prior written notice from Borrower to Lender.

This Note is secured by the Mortgage, five Deeds to Secure Debt and the other
Loan Documents. Upon the occurrence of an Event of Default, Lender may declare
the entire unpaid principal balance of this Note, accrued interest, if any, and
all other sums due under this Note and any Loan Documents or Other Agreements
due and payable at once without notice to Borrower. All past-due principal
and/or interest shall bear interest from the due date to the date of actual
payment at a rate (the “Default Rate”) equal to the lesser of (a) the highest
rate for which the undersigned may legally contract or (b) the greater of 14%
and the rate which is 6% per annum above the Adjustable Rate, and such Default
Rate shall continue to apply following a judgment in favor of Lender under this
Note. If Borrower fails to make any payment or installment due under this Note
within five days of its due date, Borrower shall pay to Lender, in addition to
any other sum due Lender under this Note or any other Loan Document, a late
charge equal to 5% of such past-due payment or installment (the “Late Charge”),
which Late Charge is a reasonable estimate of the loss that may be sustained by
Lender due to the failure of Borrower to make timely payments. All payments of
principal and interest due hereunder shall be made (a) without deduction of any
present and future taxes, levies, imposts, deductions, charges or withholdings,
which amounts shall be paid by Borrower, and (b) without any other right of
abatement, reduction, setoff, defense, counterclaim, interruption, deferment or
recoupment for any reason whatsoever. Borrower will pay the amounts necessary
such that the gross amount of the principal and interest received by Lender is
not less than that required by this Note.

No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion. Borrower
hereby waives presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note. All notices, consents,
approvals or other instruments required or permitted to be given by either party
pursuant to this Note shall be given in accordance with the notice provisions in
the Loan Agreement. Should any indebtedness represented by this Note be
collected at law or in equity, or in bankruptcy or other proceedings, or should
this Note be placed in the hands of attorneys for collection after default,
Borrower shall pay, in addition to the principal and interest due and payable
hereon, all costs of collecting or attempting to collect this Note (the
“Costs”), including reasonable outside attorneys’ fees and expenses of Lender
(including those fees and expenses incurred in connection with any appeal) and
court costs

 

2



whether or not a judicial action is commenced by Lender. This Note may not be
amended or modified except by a written agreement duly executed by the party
against whom enforcement of this Note is sought. In the event that any one or
more of the provisions contained in this Note shall be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

Notwithstanding anything to the contrary contained in any of the Loan Documents,
the obligations of Borrower to Lender under this Note and any other Loan
Documents are subject to the limitation that payments of interest and late
charges to Lender shall not be required to the extent that receipt of any such
payment by Lender would be contrary to provisions of applicable law limiting the
maximum rate of interest that may be charged or collected by Lender. The portion
of any such payment received by Lender that is in excess of the maximum interest
permitted by such provisions of law shall be credited to the principal balance
of this Note or if such excess portion exceeds the outstanding principal balance
of this Note, then such excess portion shall be refunded to Borrower. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and/or spread throughout the
full term of this Note (including, without limitation, the period of any renewal
or extension thereof) so that interest for such full term shall not exceed the
maximum amount permitted by applicable law.

This obligation shall bind Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.

 

3



IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first set forth above.

BORROWER:

 

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

 

By SUPERTEL HOSPITALITY REIT TRUST,

a Maryland real estate investment trust,

Its General Partner

 

 

By

/s/ Donavon A. Heimes

Donavon A. Heimes,

Vice President/Treasurer

 

4



LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of August 18, 2006 (the
“Closing Date”), by and between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Lender”), and SUPERTEL LIMITED PARTNERSHIP, a Virginia limited
partnership (“Borrower”).

AGREEMENT:

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1.      Definitions. The following terms shall have the following meanings for
all purposes of this Agreement:

“ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.

“Affiliate” means any Person that directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.

“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
and all applicable standards of the National Board of Fire Underwriters and the
ADA in each case, as amended, and any judicial or administrative interpretation
thereof, including any judicial order, consent, decree or judgment applicable to
any of the Borrower Parties or any of the Lessee Parties.

"Bridge Loan" means that certain loan extended by Lender to Borrower which shall
mature in six (6) months from the date hereof.

"Bridge Note" means the promissory note dated as of the date of this Agreement
executed by Borrower in favor of Lender evidencing the Bridge Loan in the amount
of $6,417,500.00, as the same may be amended, restated or substituted from time
to time.

“Borrower Parties” means, collectively, Borrower and any guarantors of the Loan
(including, in each case, any predecessors-in-interest).

“BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

“Business Day” means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona time.

 

1



“Change of Control” means the occurrence of any of the following: (a) any merger
or consolidation by the Guarantor with or into any other entity (other than any
Affiliates of the Guarantor) where the Guarantor is not the surviving party; (b)
any merger or consolidation by the Borrower with or into any other entity (other
than any Affiliates of the Borrower) where, following consummation of such
merger or consolidation, the Guarantor ceases to be the “beneficial owner” (as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”)) of 50% or more of the combined voting power of the
outstanding securities of the surviving party to such merger or consolidation;
or (c) if any “person” (as defined in Section 3(a)(9) of the Exchange Act and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Borrower Parties and their
Affiliates) becomes, subsequent to the Closing, the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act) of securities of any of the Borrower
Parties, as applicable, representing 50% or more of the combined voting power of
such Borrower Party’s then outstanding securities (other than indirectly as a
result of the redemption by any of the Borrower Parties, as applicable, of its
securities).

“Closing” means the disbursement of the Loan Amount by Title Company as
contemplated by this Agreement.

“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.

“Default Rate” has the meaning set forth in the Note.

“Entity” means any entity that is not a natural person.

“Environmental Indemnity Agreement” means the environmental indemnity agreement
dated as of the date of this Agreement executed by Borrower for the benefit of
the Indemnified Parties and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

“Event of Default” has the meaning set forth in Section 9.

“Fee” means an underwriting, site assessment, valuation, processing and
commitment fee equal to 0% of the Loan Amount.

“Fixed Charge Coverage Ratio” has the meaning set forth in Section 6.J.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

“Guarantor” means Supertel Hospitality, Inc.

“Guaranty” means the unconditional guaranty of payment and performance dated as
of the date of this Agreement executed by Guarantor for the benefit of Lender
with respect to the Loan and the Bridge Loan, as the same may be amended from
time to time.

 

2



“Indemnified Parties” means Lender, the trustees under the Mortgage, if
applicable, and any person or entity who is or will have been involved in the
origination of the Loan, any person or entity who is or will have been involved
in the servicing of the Loan, any person or entity in whose name the encumbrance
created by the Mortgage is or will have been recorded, persons and entities who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, investors or prospective investors in any
Securitization, Participation or Transfer, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefits of third parties), as well as the respective directors,
officers, shareholders, partners, members, employees, lenders, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other person or entity who holds or acquires or will
have held a participation or other full or partial interest in the Loan or the
Premises, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender’s
assets and business).

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties, Lessee Parties or any prior owner, lessee or
occupant of the Premises in connection with Hazardous Materials, including,
without limitation, the right to receive payments under such indemnity
agreements.

“Lease” means the lease between Borrower, as lessor, and Lessee, as lessee, with
respect to the Premises together with all amendments, modifications and
supplements thereto.

“Lender Entities” means, collectively, Lender (including any
predecessor-in-interest to Lender) and any Affiliate of Lender (including any
Affiliate of any predecessor-in-interest to Lender).

“Lessee” means TRS Leasing, Inc., a Virginia corporation, and its successors.

“Lessee Parties” means, collectively, Lessee and any guarantors of the Lease
(including, in each case, any predecessors in interest).

“Loan” means the loan for the Premises described in Section 2.

“Loan Amount” means $17,850,000.00.

“Loan Documents” means, collectively, this Agreement, the Note, the Bridge Note,
the Mortgage, the Environmental Indemnity Agreement, the Subordination
Agreement, the UCC-1 Financing Statements, the Guaranty, the Authorization
Regarding Information form previously delivered on behalf of the Borrower
Parties to Lender and all other documents, instruments and agreements executed
in connection therewith or contemplated thereby, as the same may be amended from
time to time.

“Loan Pool” means: (a) in the context of a Securitization, any pool or group of
loans that are a part of such Securitization; (b) in the context of a Transfer,
all loans which are sold, transferred or assigned to the same transferee; and
(c) in the context of a Participation, all loans as to which participating
interests are granted to the same participant.

“Management Agreement” means a management agreement relating to the Premises and
reasonably acceptable to Lender between Lessee and Manager.

 

3



“Manager” means any of Guest House Inn Corp., Royal Host Management, Inc. or any
other manager reasonably acceptable to Lender.

“Material Adverse Effect” means a material adverse effect on (a) the Premises,
including, without limitation, the operation of the Premises as a Permitted
Concept, or (b) Borrower’s ability to perform its obligations under the Loan
Documents.

“Mortgage” means the Mortgage and Deeds to Secure Debt dated as of the date of
this Agreement executed by Borrower for the benefit of Lender with respect to
the Premises, as the same may be amended from time to time.

“Note” means the promissory note dated as of the date of this Agreement executed
by Borrower in favor of Lender evidencing the Loan, as the same may be amended,
restated or substituted from time to time.

“Obligations” has the meaning set forth in the Mortgage.

“OFAC Laws and Regulations” means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

“Other Agreements” means, collectively, all agreements and instruments between
or among (a) any of the Borrower Parties or any Affiliate of any of the Borrower
Parties (including any Affiliate of any predecessor-in-interest to any of the
Borrower Parties)and, (b) any of the Lender Entities, including, without
limitation, promissory notes and guaranties; provided, however, the term “Other
Agreements” shall not include the agreements and instruments defined as the Loan
Documents.

“Participation” means one or more grants by Lender or any of the other Lender
Entities to a third party of a participating interest in notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.

“Permitted Concept” means a hotel using the Savannah Suites trade name or any
other trade name reasonably acceptable to Lender and related operations.

“Permitted Exceptions” means (a) the lien for current real property taxes and
assessments, not yet due and payable; (b) liens and security interests in favor
of Lender; (c) those easements, restrictions, liens and encumbrances set forth
as exceptions in the title insurance policy issued by Title Company to Lender
and approved by Lender in its sole discretion; (d) the Lease; (e) purchase money
security interests not to exceed $100,000 in the

 

4



aggregate on all the Premises, and (f) any other matters which have been
approved in writing by Lender.

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Personal Property” has the meaning set forth in the Mortgage.

“Premises” means the parcel or parcels of real estate legally described on
Exhibit A attached hereto, together with all rights, privileges and
appurtenances associated therewith and all buildings, fixtures and other
improvements now or hereafter located thereon (whether or not affixed to such
real estate) and the Personal Property.

“Restoration” has the meaning set forth in the Mortgage.

“Securitization” means one or more sales, dispositions, transfers or assignments
by Lender or any of the other Lender Entities to a special purpose corporation,
trust or other entity identified by Lender or any of the other Lender Entities
of notes evidencing obligations to repay secured or unsecured loans owned by
Lender or any of the other Lender Entities (and, to the extent applicable, the
subsequent sale, transfer or assignment of such notes to another special purpose
corporation, trust or other entity identified by Lender or any of the other
Lender Entities), and the issuance of bonds, certificates, notes or other
instruments evidencing interests in pools of such loans, whether in connection
with a permanent asset securitization or a sale of loans in anticipation of a
permanent asset securitization. Each Securitization shall be undertaken in
accordance with all requirements which may be imposed by the investors or the
rating agencies involved in each such sale, disposition, transfer or assignment
or which may be imposed by applicable securities, tax or other laws or
regulations.

“Subordination Agreement” means the subordination and attornment agreement dated
as of the date of this Agreement executed by Borrower, Lessee and Lender with
respect to the Lease as the same may be amended from time to time.

“Substitute Documents” has the meaning set forth in Section 11.

“Substitute Premises” means one or more parcels of real estate substituted for
the Premises in accordance with the requirements of Section 11, together with
all rights, privileges and appurtenances associated therewith and all buildings,
fixtures and other improvements, equipment, trade fixtures, appliances and other
personal property located thereon (whether or not affixed to such real estate).
For purposes of clarity, where two or more parcels of real estate comprise a
Substitute Premises, such parcels or interests shall be aggregated and deemed to
constitute the Substitute Premises for all purposes of this Agreement.

“Title Company” means Platte County Title and Escrow Company.

“Transfer” means one or more sales, transfers or assignments by Lender or any of
the other Lender Entities to a third party of notes evidencing obligations to
repay secured or unsecured loans owned by Lender or any of the other Lender
Entities or any or all servicing rights with respect thereto.

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as Lender
shall file with respect to the transactions contemplated by this Agreement.

 

5



“UCC” has the meaning set forth in the Mortgage.

“U.S. Publicly-Traded Entity” is an Entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
U.S. or a wholly-owned subsidiary of such an Entity.

2.           Transaction. On the terms and subject to the conditions set forth
in the Loan Documents, Lender shall make the Loan and the Bridge Loan. The Loan
will be evidenced by the Note and secured by the Mortgage. The Bridge Loan shall
be evidenced by the Bridge Note and secured by the Mortgage. Borrower shall
repay the outstanding principal amount of the Loan and Bridge Loan together with
interest thereon in the manner and in accordance with the terms and conditions
of the Note, the Bridge Note and the other Loan Documents. The Premises shall be
leased to the Lessee pursuant to the Lease and, at Closing, Borrower shall
assign the Lease to Lender pursuant to the Mortgage. The Loan and Bridge Loan
shall be advanced at the Closing in cash or otherwise immediately available
funds subject to any prorations and adjustments required by this Agreement.

3.           Escrow Agent; Closing Costs. Borrower and Lender hereby employ
Title Company to act as escrow agent in connection with the transactions
described in this Agreement. Borrower and Lender will deliver to Title Company
all documents, pay to Title Company all sums and do or cause to be done all
other things necessary or required by this Agreement, in the reasonable judgment
of Title Company, to enable Title Company to comply herewith and to enable any
title insurance policy provided for herein to be issued. Title Company shall not
cause the transaction to close unless and until it has received written
instructions from Lender and Borrower to do so. Title Company is authorized to
pay, from any funds held by it for Lender’s or Borrower’s respective credit all
amounts necessary to procure the delivery of such documents and to pay, on
behalf of Lender and Borrower, all charges and obligations payable by them,
respectively. Borrower will pay all charges payable by it to Title Company.
Title Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Borrower and Lender
or to interplead such documents or funds in an action brought in any such court.
Deposit by Title Company of such documents and funds shall relieve Title Company
of all further liability and responsibility for such documents and funds. Title
Company’s receipt of this Agreement and opening of an escrow pursuant to this
Agreement shall be deemed to constitute conclusive evidence of Title Company’s
agreement to be bound by the terms and conditions of this Agreement pertaining
to Title Company. Disbursement of any funds shall be made by check, certified
check or wire transfer, as directed by Borrower and Lender. Title Company shall
be under no obligation to disburse any funds represented by check or draft, and
no check or draft shall be payment to Title Company in compliance with any of
the requirements hereof, until it is advised by the bank in which such check or
draft is deposited that such check or draft has been honored. The employment of
Title Company as escrow agent shall not affect any rights of subrogation under
the terms of any title insurance policy issued pursuant to the provisions
thereof.

4.           Closing Conditions. The obligation of Lender to consummate the
transaction contemplated by this Agreement is subject to the fulfillment or
waiver of each of the following conditions:

A.           Title Insurance Commitments. Lender shall have received for the
Premises a preliminary title report and irrevocable commitment to insure title
in the amount of the Loan, by means of a mortgagee’s, ALTA extended coverage
policy of title insurance (or its equivalent, in

 

6



the event such form is not issued in the jurisdiction where the Premises is
located) issued by Title Company showing Borrower vested with good and
marketable fee title in the real property comprising such Premises (except the
Premises located at 140 Pine Street, Atlanta, Georgia, in which Borrower has a
leasehold interest), committing to insure Lender’s first priority lien upon and
security interest in such real property subject only to Permitted Exceptions,
and containing such endorsements as Lender may require.

B.           Survey. Lender shall have received a current ALTA survey of the
Premises or its equivalent, the form and substance of which shall be
satisfactory to Lender in its reasonable discretion. Lender shall have obtained
a flood certificate indicating that the location of the Premises is not within
the 100-year flood plain or identified as a special flood hazard area as defined
by the Federal Emergency Management Agency, or if the Premises is in such a
flood plain or special flood hazard area, Borrower shall have provided Lender
with evidence of flood insurance maintained on the Premises in an amount and on
terms and conditions reasonably satisfactory to Lender.

C.           Environmental. Lender shall have completed such environmental due
diligence of the Premises as it deems necessary or advisable in its sole
discretion, and Lender shall have approved the environmental condition of the
Premises in its sole discretion.

D.           Compliance With Representations, Warranties and Covenants. All of
the representations and warranties set forth in Section 5 shall be true, correct
and complete in all material respects as of the Closing Date, and Borrower shall
be in compliance in all material respects with each of the covenants set forth
in Section 6 as of the Closing Date. No event shall have occurred or condition
shall exist or information shall have been disclosed by Borrower or discovered
by Lender which has had or would be reasonably likely to have a Material Adverse
Effect on the Premises, any of the Borrower Parties or Lessee Parties or
Lender’s willingness to consummate the transaction contemplated by this
Agreement, as determined by Lender in its sole and absolute discretion.

E.           Proof of Insurance. Borrower shall have delivered to Lender
certificates of insurance and copies of insurance policies showing that all
insurance required by the Loan Documents and providing coverage and limits
satisfactory to Lender are in full force and effect.

F.           Legal Opinions. Borrower shall have delivered to Lender such legal
opinions as Lender may reasonably require all in form and substance reasonably
satisfactory to Lender and its counsel.

G.           Fee and Closing Costs. Borrower shall have paid the Fee to Lender
and shall have paid all costs of the transactions described in this Agreement,
including, without limitation, the cost of title insurance premiums and all
endorsements required by Lender, survey charges, UCC and litigation search
charges, the attorneys’ fees of Borrower, reasonable outside attorneys’ fees and
expenses of Lender, the cost of the environmental due diligence undertaken
pursuant to Section 4.C, Lender’s site inspection costs and fees, stamp taxes,
mortgage taxes, transfer fees, escrow, filing and recording fees and UCC filing
and recording fees (including preparation, filing and recording fees for UCC
continuation statements). Borrower shall have also paid all real and personal
property and other applicable taxes and assessments and other charges relating
to the Premises which are due and payable on or prior to the Closing Date as
well as taxes and assessments due and payable subsequent to the Closing Date but
which Title Company requires to be paid at Closing as a condition to the
issuance of the title insurance policy described in Section 4.A.

 

7



H.           Lease and Subordination Agreement. Borrower and Lessee shall have
executed and delivered the Lease and the Subordination Agreement. The Lease and
the Subordination Agreement shall be in form and substance reasonably
satisfactory to Lender.

I.             Management Agreement. The Management Agreement shall be in full
force and effect. Lender shall have approved the Management Agreement in its
reasonable discretion and Manager and Lessee shall have delivered to Lender such
subordination agreements, collateral assignments of management agreement and
consents to collateral assignment of management agreement as Lender may require
in its sole discretion.

J.            Closing Documents. At or prior to the Closing Date, Lender or the
Borrower Parties, as may be appropriate, shall have executed and delivered or
shall have caused to be executed and delivered to Lender, or as Lender may
otherwise direct, the Loan Documents and such other documents, payments,
instruments and certificates, as Lender may require in form acceptable to
Lender.

Upon fulfillment or waiver of all of the above conditions, Lender shall deposit
funds necessary to close this transaction with the Title Company and this
transaction shall close in accordance with the terms and conditions of this
Agreement.

5.           Representations and Warranties of Borrower. The representations and
warranties of Borrower contained in this Section are being made by Borrower as
of the Closing Date to induce Lender to enter into this Agreement and consummate
the transactions contemplated herein and shall survive the Closing. Borrower
represents and warrants to Lender as follows:

A.           Financial Information. Borrower has delivered to Lender certain
financial statements and other information concerning the Borrower Parties in
connection with the transaction described in this Agreement (collectively, the
“Financial Information”). The Financial Information is true, correct and
complete in all material respects; there have been no amendments to the
Financial Information since the date such Financial Information was prepared or
delivered to Lender. Borrower understands that Lender is relying upon the
Financial Information and Borrower represents that such reliance is reasonable.
All financial statements included in the Financial Information were prepared in
accordance with GAAP (except as otherwise noted) and fairly present as of the
date of such financial statements the financial condition of each individual or
entity to which they pertain. No change has occurred with respect to the
financial condition of any of the Borrower Parties or the Premises as reflected
in the Financial Information, which has had, or could reasonably be expected to
result in, a Material Adverse Effect, and has not been disclosed in writing to
Lender.

B.           Organization and Authority. Each of the Borrower Parties (other
than individuals), as applicable, is duly organized or formed, validly existing
and in good standing under the laws of its state of incorporation or formation.
Borrower is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in each state where the Premises are
located, and each of the Borrower Parties is qualified as a foreign corporation,
partnership or limited liability company, as applicable, to do business in any
other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. All necessary action has been
taken to authorize the execution, delivery and performance by the Borrower
Parties of this Agreement and the other Loan Documents. The person(s) who have
executed this Agreement on behalf of Borrower are duly authorized so to do.
Borrower is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate” or “foreign person” (as those terms are defined by the Internal
Revenue Code of 1986, as

 

8



amended). Borrower's U.S. Federal Tax Identification number, Organization
Identification number and principal place of business are correctly set forth on
the signature page of this Agreement. None of the Borrower Parties, and, to the
best of their knowledge, no individual or entity owning directly or indirectly
any interest in any of the Borrower Parties, is an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations; provided, however, the representation contained in this sentence
shall not apply to any Person to the extent such Person’s interest is in or
through a U.S. Publicly-Traded Entity.

C.           Enforceability of Documents. Upon execution by the Borrower
Parties, this Agreement and the other Loan Documents shall constitute the legal,
valid and binding obligations of the Borrower Parties, respectively, enforceable
against the Borrower Parties in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
liquidation, reorganization and other laws affecting the rights of creditors
generally and general principles of equity.

D.           Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving the Borrower Parties or the Premises before any arbitrator or
Governmental Authority, except for such suits, actions, proceedings or
investigations which, individually or in the aggregate, have not had, and would
not reasonably be expected to result in, a Material Adverse Effect.

E.           Absence of Breaches or Defaults. The Borrower Parties are not, and
the authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not result, in any breach or default under any other
document, instrument or agreement to which any of the Borrower Parties is a
party or by which any of the Borrower Parties, the Premises or any of the
property of any of the Borrower Parties is subject or bound, except for such
breaches or defaults which, individually or in the aggregate, have not had, and
would not reasonably be expected to result in, a Material Adverse Effect. The
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not violate any applicable law, statute, regulation,
rule, ordinance, code, rule or order. The Premises is not subject to any right
of first refusal, right of first offer or option to purchase or lease granted to
a third party (other than the Lease and room rentals in the ordinary course of
business).

F.           Utilities. Adequate public utilities are available at the Premises
to permit utilization of the Premises as a Permitted Concept and all utility
connection fees and use charges will have been paid in full prior to
delinquency.

G.           Zoning; Compliance With Laws. The Premises is in compliance with
all applicable zoning requirements, and the use of the Premises as a Permitted
Concept does not constitute a nonconforming use under applicable zoning
requirements. The Borrower Parties and the Premises are in compliance with all
Applicable Regulations except for such noncompliance which has not had, and
would not reasonably be expected to result in, a Material Adverse Effect.

H.           Area Development; Wetlands. No condemnation or eminent domain
proceedings affecting the Premises have been commenced or, to the best of
Borrower’s knowledge, are contemplated. Neither the Premises, nor to the best of
Borrower’s knowledge, the real property bordering the Premises, are designated
by any Governmental Authority as a wetlands.

 

9



I.             Licenses and Permits; Access. All required licenses and permits,
both governmental and private, to use and operate the Premises as a Permitted
Concept are in full force and effect, except for such licenses and permits the
failure of which to obtain has not had, and would not reasonably be expected to
result in, a Material Adverse Effect. Adequate rights of access to public roads
and ways are available to the Premises for unrestricted ingress and egress and
otherwise to permit utilization of the Premises for their intended purposes, and
all such public roads and ways have been completed and dedicated to public use.

J.            Condition of Premises. The Premises, including the Personal
Property, is in good condition and repair and well maintained, ordinary wear and
tear excepted, fully equipped and operational, free from structural defects,
safe and properly lighted.

K.           Environmental. The representations and warranties of Borrower set
forth in Section 2 of the Environmental Indemnity Agreement, together with the
corresponding definitions, are incorporated by reference into this Agreement as
if stated in full in this Agreement.

L.           Title to Premises; First Priority Lien. Fee title to the real
property comprising the Premises is vested in Borrower (except the Premises
located at 140 Pine Street, Atlanta, Georgia, in which Borrower has a leasehold
interest), free and clear of all liens, encumbrances, charges and security
interests of any nature whatsoever, except the Permitted Exceptions. Borrower is
owner of all Personal Property, free and clear of all liens, encumbrances,
charges and security interests of any nature whatsoever, except the Permitted
Exceptions, and no Affiliate of Borrower owns any of the Personal Property. Upon
Closing, Lender shall have a first priority lien upon and security interest in
the Premises pursuant to the Mortgage and the UCC-1 Financing Statements,
subject only to the Permitted Exceptions.

M.          No Mechanics’ Liens. There are no delinquent accounts payable or
mechanics’ liens in favor of any materialman, laborer, or any other person or
entity in connection with labor or materials furnished to or performed on any
portion of the Premises; and no work has been performed or is in progress nor
have materials been supplied to the Premises or agreements entered into for work
to be performed or materials to be supplied to the Premises prior to the date
hereof, which will be delinquent on or before the Closing Date.

N.           Lease. Borrower has delivered to Lender a true, correct and
complete copy of the Lease. The Lease is the only lease with respect to the
Premises (except room rentals in the ordinary course of business), and is in
full force and effect, and constitutes the legal, valid and binding obligation
of the parties thereto, enforceable against such parties in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and general principles of equity. Except pursuant to the
Loan Documents, Borrower has not assigned, transferred, mortgaged, hypothecated
or otherwise encumbered the Lease or any rights thereunder or any interest
therein, and Borrower has not received any notice that the Lessee has made any
assignment, pledge or hypothecation of all or any part of its rights or
interests in the Lease. Borrower has not received any notice of default from the
Lessee which has not been cured or given any notice of default to the Lessee
which has not been cured. No event has occurred and no condition exists which,
with the giving of notice or the lapse of time or both, would constitute a
default by the Lessee or Borrower under the Lease.

O.           Money Laundering. Borrower is in full compliance with all
Applicable Regulations relating to or attempting to eliminate, prevent, or
detect money laundering, drug trafficking, terrorist acts and activities, and
acts of war (collectively, the “Anti-Money Laundering and Anti-

 

10



Terrorism Laws”). Neither Borrower nor any other Borrower Party is (a) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation; or (b) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation, or any other similar Executive Orders. All businesses in
which Borrower and the other Borrower Parties are engaged are and will continue
to be legitimate businesses, and all funds of Borrower and the other Borrower
Parties have been and will continue to be derived from legitimate sources.

P.           Management Agreement. Borrower has delivered to Lender a true,
correct and complete copy of the Management Agreement. The Management Agreement
is in full force and effect and constitutes the legal, valid and binding
obligations of the parties to the Management Agreement, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and general principles of equity.
Except pursuant to the Loan Documents, Borrower has not assigned, transferred,
mortgaged, hypothecated or otherwise encumbered the Management Agreement or any
rights thereunder or any interest therein, and Borrower has not received any
notice that Manager has made any assignment, pledge or hypothecation of all or
any part of its rights or interest in the Management Agreement. No notice of
default from Manager has been received under the Management Agreement that has
not been cured and no notice of default to Manager has been given under the
Management Agreement which has not been cured. No event has occurred and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default under the Management Agreement.

6.           Covenants. Borrower covenants to Lender from and after the Closing
Date and until all of the Obligations are satisfied in full, as follows:

A.           Payment of the Note. Borrower shall punctually pay, or cause to be
paid, the principal, interest and all other sums to become due in respect of the
Note and the other Loan Documents in accordance with the Note and the other Loan
Documents. Borrower shall authorize Lender to establish arrangements whereby all
scheduled payments made in respect of the Obligations are transferred by
Automated Clearing House Debit initiated by Lender directly from an account at a
U.S. bank in the name of Borrower to such account as Lender may designate or as
Lender may otherwise designate.

B.           Title. Borrower shall maintain good and marketable fee simple title
to the real property comprising the Premises (except the Premises located at 140
Pine Street, Atlanta, Georgia, in which Borrower has a leasehold interest), and
title to the Personal Property and the remainder of the Premises, free and clear
of all liens, encumbrances, charges and other exceptions to title, except the
Permitted Exceptions. Lender shall have valid first liens upon and security
interests in the Premises, including the Personal Property, pursuant to the
Mortgage and the UCC-1 Financing Statements, subject only to the Permitted
Exceptions.

C.           Organization and Status of Borrower; Preservation of Existence.
Each of the Borrower Parties (other than individuals), as applicable, shall be
validly existing and in good standing under the laws of its state of
incorporation or formation. Borrower shall be qualified as a foreign
corporation, partnership or limited liability company to do business in each
state where the Premises is located, and each of the Borrower Parties shall be
qualified as a foreign corporation, partnership or limited liability company in
any other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. Borrower shall

 

11



preserve its current form of organization and shall not change its legal name,
its state of formation, nor, in one transaction or a series of related
transactions, merge with or into, or consolidate with, any other entity without
providing, in each case, Lender with 30 days’ prior written notice and obtaining
Lender’s prior written consent (to the extent such consent is required under
Section 7 of this Agreement).

D.           Licenses and Permits. All required licenses and permits, both
governmental and private, to use and operate the Premises as a Permitted Concept
shall be maintained in full force and effect.

E.           Compliance With Laws Generally. The use and occupation of the
Premises, and the condition thereof, including, without limitation, any
Restoration, shall comply with all Applicable Regulations now or hereafter in
effect, including, without limitation, the OFAC Laws and Regulations and
Anti-Money Laundering Laws. In addition, the Borrower Parties shall comply with
all Applicable Regulations now or hereafter in effect. Without limiting the
generality of the other provisions of this Section, Borrower shall materially
comply with the ADA, and all regulations promulgated thereunder, as it affects
the Premises.

F.           Compliance With Environmental Provisions. The covenants,
obligations and agreements of Borrower set forth in Sections 3 through 7 of the
Environmental Indemnity Agreement, together with the corresponding definitions,
are incorporated by reference into this Agreement as if stated in full in this
Agreement.

G.           Financial Statements. Within 45 days after the end of each fiscal
quarter and within 120 days after the end of each fiscal year of Borrower,
Borrower shall deliver to Lender (1) complete financial statements of the
Borrower Parties including a balance sheet, profit and loss statement (for the
individual sites as well as the consolidated statement for Borrower), statement
of cash flows and all other related schedules for the fiscal period then ended;
(2) income statements for the business at the Premises; (3) standard hotel data
of rooms rented and rooms available, as well as gross revenue breakdown of room
revenue from other revenue, so that occupancy ADR and RevPar Statistics can be
calculated; and (4) such other financial information as Lender may reasonably
request in order to establish compliance with the financial covenants in the
Loan Documents, including, without limitation, Section 6.J of this Agreement.
All such financial statements shall be prepared in accordance with GAAP, or as
otherwise allowed by Lender from period to period, and shall be certified to be
accurate and complete in all material respects by Borrower (or the Treasurer or
other appropriate officer of Borrower). In the event the property and business
at the Premises is ordinarily consolidated with other business for financial
statement purposes, such financial statements shall be prepared on a
consolidated basis and Borrower shall show separately the sales, profits and
losses, assets and liabilities pertaining to the Premises with the basis for
allocation of overhead of other charges being clearly set forth. The financial
statements delivered to Lender need not be audited, but Borrower shall deliver
to Lender copies of any audited financial statements of Borrower which may be
prepared, as soon as they are available. Borrower shall also cause to be
delivered to Lender copies of any financial statements required to be delivered
to Borrower by any tenants of the Premises.

H.           Lost Note. Borrower shall, if the Note is mutilated, destroyed,
lost or stolen (a “Lost Note”), promptly deliver to Lender, upon receipt from
Lender of an affidavit and indemnity in a form reasonably acceptable to Lender
and Borrower stipulating that the Note has been mutilated, destroyed, lost or
stolen, in substitution therefor, a new promissory note containing the same
terms and conditions as the Lost Note with a notation thereon of the unpaid
principal

 

12



and accrued and unpaid interest. Borrower shall provide fifteen (15) days’ prior
notice to Lender before making any payments to third parties in connection with
the Lost Note.

I.            Inspections. Borrower shall, during normal business hours (or at
any time in the event of an emergency), (1) provide Lender and Lender’s
officers, employees, agents, advisors, attorneys, accountants, architects, and
engineers with access to the Premises, all drawings, plans, and specifications
for the Premises in possession of any of the Borrower Parties, all engineering
reports relating to the Premises in the possession of any of the Borrower
Parties, the files, correspondence and documents relating to the Premises, and
the financial books and records, including lists of delinquencies, relating to
the ownership, operation, and maintenance of the Premises (including, without
limitation, any of the foregoing information stored in any computer files),
(2) allow such persons to make such inspections, tests, copies, and
verifications as Lender considers necessary, and (3) if Borrower is in breach of
the Fixed Charge Coverage Ratio requirement set forth in the following
subsection J, pay expenses reasonably incurred by Lender from time to time in
conducting such inspections, tests, copies and verifications upon demand (such
amounts to bear interest at the Default Rate if not paid upon demand until
paid).

J.            Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed
Charge Coverage Ratio that equals or exceeds 1.30 as determined as of the last
day of each fiscal year of Borrower. For purposes of this Section, the term
“Fixed Charge Coverage Ratio” shall mean with respect to the twelve month period
of time immediately preceding the date of determination, the ratio calculated
for such period of time, each as determined in accordance with GAAP and
calculated according to the Uniform System of Accounts for Hotels, of (a) the
sum of net income, interest expense, income taxes, depreciation, amortization,
management fees, replacement reserves, and operating lease expense with respect
to the Premises, minus 4% of total room revenues with respect to the Premises as
an assumed reserve for replacement (or actual reserve for replacement if
greater) and 4% of total room revenues with respect to the Premises as an
assumed management fee (or actual management fee if greater), plus or minus
other non-cash adjustments or non-recurring items with respect to the Premises
(as allowed by Lender), plus or minus dividends or distributions with respect to
the Premises not otherwise expensed on the Borrower's income statement, to (b)
the sum of operating lease expense with respect to the Premises, principal
payments under the Note, current portion of all capital leases with respect to
the Premises, and interest expense under the Note (excluding non-cash interest
expense and amortization of non-cash financing expenses). Attached hereto as
Exhibit B is the computation of the Fixed Charge Coverage Ratio as of December
31, 2005 agreed upon by Borrower and Lender (assuming that the First Payment
Date under the Note was October 1, 2005).

K.           Affiliate Transactions. Unless otherwise approved by Lender, all
transactions between Borrower and any of its Affiliates shall be on terms
substantially as advantageous to Borrower as those which could be obtained by
Borrower in a comparable arm’s length transaction with a non-Affiliate of
Borrower.

L.           Compliance Certificates. Within 60 days after the end of each
fiscal year of Borrower, Borrower shall deliver a compliance certificate to
Lender in a form to be provided by Lender in order to establish that Borrower is
in compliance in all material respects with all of its obligations, duties and
covenants under the Loan Documents.

M.          OFAC Laws and Regulations. Borrower will comply and will use its
best efforts to cause each other Borrower Party to comply with the Anti-Money
Laundering and Anti-Terrorism Laws, including ensuring that neither Borrower nor
any other Borrower Party is or shall be (a) listed on the Specially Designated
Nationals and Blocked Person List maintained by OFAC or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order

 

13



or regulation or (b) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

N.           Management Agreement. The Management Agreement shall be maintained
in full force and effect with regard to the Premises. No event shall occur nor
shall any condition exist which, with the giving of notice or the lapse of time
or both, would constitute a breach or default under the Management Agreement.
Borrower shall give prompt notice to Lender of any claim of default by or to the
Manager under the Management Agreement and shall provide Lender with a copy of
any such default notice given or received by the Manager under the Management
Agreement and any information submitted or referenced in support of such claim
of default. Borrower shall also give prompt notice to Lender of the expiration
or termination of the Management Agreement. Lender acknowledges that the Manager
and related Management Agreement are expected to change in six to twelve months
and consents to such changes, subject to Lender's reasonable approval of a new
Manager and related Management Agreement.

7.           Prohibition on Change of Control and Pledge. A. Without limiting
the terms and conditions of Section 3.09 of the Mortgage, Borrower agrees that,
from and after the Closing Date and until all of the Obligations are satisfied
in full, without the prior written consent of Lender: (1) no Change of Control
shall occur; and (2) no interest in any of the Borrower Parties shall be
pledged, encumbered, hypothecated or assigned as collateral for any obligation
of any of the Borrower Parties (each, a “Pledge”). Notwithstanding the
foregoing, individual stockholders or limited partners of the Borrower Parties
may pledge their interests in the Borrower Parties so long as such pledge does
not, or could not potentially, result in a Change of Control or a change in
ownership of a majority interest in the Borrower Parties.

B.           Lender’s consent to a Change of Control or Pledge shall be subject
to the satisfaction of such conditions as Lender shall determine in its sole
discretion, including, without limitation, (1) the execution and delivery of
such modifications to the terms of the Loan Documents as Lender shall request,
(2) the proposed Change of Control or Pledge having been approved by each of the
rating agencies which have issued ratings in connection with any Securitization
of the Loan as well as any other rating agency selected by Lender, and (3) the
proposed transferee having agreed to comply with all of the terms and conditions
of the Loan Documents (including any modifications requested by Lender pursuant
to clause (1) above). In addition, any such consent shall be conditioned upon
payment by Borrower to Lender of (a) a fee equal to one percent (1%) of the then
outstanding principal balance of the Note and (b) all out-of-pocket costs and
expenses incurred by Lender in connection with such consent, including, without
limitation, reasonable attorneys’ fees. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon a Change of Control or Pledge in violation of this Section. The
provisions of this Section shall apply to every Change of Control or Pledge
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Change of Control or Pledge.

8.           Transaction Characterization. A. It is the intent of the parties
hereto that this Agreement and the other Loan Documents are a contract to extend
a financial accommodation (as such term is used in the Code) for the benefit of
Borrower and that the Loan Documents evidence one unitary, unseverable
transaction pertaining to the Premises.

B.          It is the intent of the parties hereto that the business
relationship created by the Loan Documents is solely that of creditor and debtor
and has been entered into by both parties

 

14



in reliance upon the economic and legal bargains contained in the Loan
Documents. None of the agreements contained in the Loan Documents is intended,
nor shall the same be deemed or construed, to create a partnership (either de
jure or de facto) between Borrower and Lender, to make them joint venturers, to
make Borrower an agent, legal representative, partner, subsidiary or employee of
Lender, nor to make Lender in any way responsible for the debts, obligations or
losses of Borrower.

9.           Default and Remedies. A. Each of the following shall be deemed an
event of default by Borrower (each, an “Event of Default”):

(1)          If any representation or warranty of any of the Borrower Parties
set forth in any of the Loan Documents is false in any material respect when
made, or if any of the Borrower Parties renders any statement or account which
is false in any material respect.

(2)          If any principal, interest or other monetary sum due under the
Note, the Mortgage or any other Loan Document is not paid within five days after
the date when due; provided, however, notwithstanding the occurrence of such an
Event of Default, Lender shall not be entitled to exercise its rights and
remedies set forth below unless and until Lender shall have given Borrower
notice thereof and a period of five days from the delivery of such notice shall
have elapsed without such Event of Default being cured.

(3)          If Borrower fails to observe or perform any of the other covenants,
conditions, or obligations of this Agreement (except with respect to a breach of
the Fixed Charge Coverage Ratio, which breach is addressed in subitem (7)
below); provided, however, if any such failure does not involve the payment of
any monetary sum, is not willful or intentional, does not place any rights or
interest in collateral of Lender in immediate jeopardy, and is within the
reasonable power of Borrower to promptly cure after receipt of notice thereof,
all as determined by Lender in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lender shall have given Borrower notice
thereof and a period of 30 days shall have elapsed, during which period Borrower
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
30-day period, as determined by Lender in its reasonable discretion, and
Borrower is diligently pursuing a cure of such failure, then Borrower shall have
a reasonable period to cure such failure beyond such 30-day period, which shall
not exceed 90 days after receiving notice of the failure from Lender. If
Borrower shall fail to correct or cure such failure within such 90-day period,
an Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required.

(4)          If any of the Borrower Parties becomes insolvent within the meaning
of the Code, files or notifies Lender that it intends to file a petition under
the Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an “Action”), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due.

(5)          If there is an “Event of Default” or a breach or default, after the
passage of all applicable notice and cure or grace periods, under the Lease, any
of the Other Agreements, or any other Loan Document.

(6)          If a final, nonappealable judgment is rendered by a court against
any of the Borrower Parties which (a) has a Material Adverse Effect on the
operation of the Premises as a Permitted Concept, or (b) is in an amount greater
than $100,000.00 and not covered by

 

15



insurance, and, in either case, is not discharged or provision made for such
discharge within 60 days from the date of entry of such judgment.

(7)          If there is a breach of the Fixed Charge Coverage Ratio requirement
and Lender shall have given Borrower notice thereof and Borrower shall have
failed within a period of 30 days from the delivery of such notice to (a) pay to
Lender the FCCR Amount (without premium or penalty), (b) prepay the Note in
whole but not in part (without premium or penalty) or (c) notify Lender of
Borrower’s election to substitute a Substitute Premises for the Premises in
accordance with the terms of Section 11 (the failure of Borrower to complete
such substitution within 60 days after Lender shall have given the notice
discussed above shall be deemed to be an Event of Default without further notice
or demand of any kind being required). For purposes of the preceding sentence,
“FCCR Amount” means that sum of money which, when subtracted from the
outstanding principal amount of the Note , and assuming the resulting principal
balance is reamortized in equal monthly payments over the remaining term of the
Note at the rate of interest set forth therein, will result in an adjusted Fixed
Charge Coverage Ratio for the Premises of at least 1.3:1 prior to dividend
payouts and 1.1:1 after dividend payouts, based on the prior year’s operations.
Promptly after Borrower’s payment of the FCCR Amount, Borrower and Lender shall
execute an amendment to the Note in form and substance reasonably acceptable to
Lender reducing the principal amount payable to Lender under the Note and
reamortizing the principal amount of the Note in equal monthly payments over the
then remaining term of the Note at the rate of interest set forth therein.

(8)          If there is a breach or default, after the passage of all
applicable notice and cure or grace periods, under the Management Agreement, or
if the Management Agreement terminates or expires prior to the payment in full
of the Note in accordance with its terms and a substitute agreement for the
terminated or expired agreement is not entered into with Manager prior to such
expiration or termination, which substitute agreement shall be in form and
substance reasonably satisfactory to Lender and shall expire after the scheduled
maturity date of the Note.

B.           Upon the occurrence and during the continuance of an Event of
Default, subject to the limitations set forth in subsection A, Lender may
declare all or any part of the obligations of Borrower under the Note, this
Agreement and any other Loan Document to be due and payable, and the same shall
thereupon become due and payable without any presentment, demand, protest or
notice of any kind except as otherwise expressly provided herein, and Borrower
hereby waives notice of intent to accelerate the obligations secured by the
Mortgage and notice of acceleration. Thereafter, Lender may exercise, at its
option, concurrently, successively or in any combination, all remedies available
at law or in equity, including without limitation any one or more of the
remedies available under the Note, the Mortgage or any other Loan Document.
Neither the acceptance of this Agreement nor its enforcement shall prejudice or
in any manner affect Lender’s right to realize upon or enforce any other
security now or hereafter held by Lender, it being agreed that Lender shall be
entitled to enforce this Agreement and any other security now or hereafter held
by Lender in such order and manner as it may in its absolute discretion
determine. No remedy herein conferred upon or reserved to Lender is intended to
be exclusive of any other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Lender, or to which Lender may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Lender.

10.         Indemnity; Release. A. Initially capitalized terms in this Section
that are not otherwise defined in this Agreement shall have the meanings set
forth in the Environmental Indemnity Agreement. Borrower shall, at its sole cost
and expense, protect, defend, indemnify,

 

16



release and hold harmless each of the Indemnified Parties for, from and against
any and all claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, diminutions in value, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement and damages of whatever kind or
nature (including, without limitation, reasonable attorneys’ fees, court costs
and other costs of defense) (collectively, “Losses”) (excluding Losses suffered
by an Indemnified Party directly arising out of such Indemnified Party’s gross
negligence or willful misconduct; provided, however, that the term “gross
negligence” shall not include gross negligence imputed as a matter of law to any
of the Indemnified Parties solely by reason of Borrower’s interest in the
Premises or Borrower’s failure to act in respect of matters which are or were
the obligation of Borrower under the Loan Documents), and costs of Remediation
(whether or not performed voluntarily), engineers’ fees, environmental
consultants’ fees, and costs of investigation (including but not limited to
sampling, testing, and analysis of soil, water, air, building materials and
other materials and substances whether solid, liquid or gas) imposed upon or
incurred by or asserted against any Indemnified Parties, and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (1) any presence of any Hazardous Materials in, on, above, or under
the Premises; (2) any past, present or Threatened Release in, on, above, under
or from the Premises; (3) any activity by Borrower, any person or entity
affiliated with Borrower or any tenant or other user of the Premises in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Premises of any Hazardous
Materials at any time located in, under, on or above the Premises; (4) any
activity by Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in connection with any actual or proposed
Remediation of any Hazardous Materials at any time located in, under, on or
above the Premises, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (5) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Premises or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (6) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Premises; (7) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(8) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Premises, including but not limited to
costs to investigate and assess such injury, destruction or loss; (9) any acts
of Borrower, any person or entity affiliated with Borrower or any tenant or
other user of the Premises in arranging for disposal or treatment, or arranging
with a transporter for transport for disposal or treatment, of Hazardous
Materials owned or possessed by Borrower, any person or entity affiliated with
Borrower or any tenant or other user, at any facility or incineration vessel
owned or operated by another person or entity and containing such or similar
Hazardous Materials; (10) any acts of Borrower, any person or entity affiliated
with Borrower or any tenant or other user of the Premises, in accepting any
Hazardous Materials for transport to disposal or treatment facilities,
incineration vessels or sites selected by Borrower, any person or entity
affiliated with Borrower or any tenant or other user of the Premises, from which
there is a Release, or a Threatened Release of any Hazardous Materials which
causes the incurrence of costs for Remediation; (11) any personal injury,
wrongful death, or property damage arising under any statutory or common law or
tort law theory, including but not limited to damages assessed for the
maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Premises; (12) any disclosures of
information, financial or otherwise, (x) made by Lender or Lender’s employees,
officers, agents and

 

17



designees to any third party as contemplated by Section 11.R of this Agreement,
or (y) obtained from any credit reporting agency with respect to Borrower, any
guarantor of the Loan, any of the other Borrower Parties or any operator or
lessee of the Premises; or (13) any misrepresentation or inaccuracy in any
representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement.

B.           Borrower fully and completely releases, waives and covenants not to
assert any claims, liabilities, actions, defenses, challenges, contests or other
opposition against Lender, however characterized, known or unknown, foreseen or
unforeseen, now existing or arising in the future, relating to any Hazardous
Materials, Releases or Remediation on, at or affecting the Premises.

11.         Substitution. Borrower shall have the right to obtain a release of
all liens granted in favor of Lender with respect to the Premises by
substituting a Substitute Premises for the Premises, subject to fulfillment of
the following conditions:

(1)          Borrower shall provide Lender with thirty (30) days notice of its
intention to substitute a Substitute Premises and the closing of the
substitution shall take place within 60 days following the giving of such
notice.

(2)          Borrower must provide for the substitution of a Substitute
Premises, and the proposed Substitute Premises must: (a) be a Permitted Concept,
in good condition and repair, ordinary wear and tear excepted; (b) have for the
twelve month period preceding the date of the closing of such substitution a
Fixed Charge Coverage Ratio (with the definitions of Section 6.J being deemed to
be modified if necessary and as applicable to provide for a calculation of the
Fixed Charge Coverage Ratio for the Premises on an individual basis rather than
on an aggregate basis with other properties) at least equal to the Fixed Charge
Coverage Ratio for the Premises being replaced and the substitution must cure
the breach of the Fixed Charge Coverage Ratio requirement, to the extent that
there is one; (c) be owned in fee simple by Borrower; (d) Borrower’s right,
title and interest in and to the proposed Substitute Premises shall be free and
clear of all liens, restrictions, easements and encumbrances, except such
matters as are acceptable to Lender (the “Substitute Premises Permitted
Exceptions”); (e) have a fair market value no less than the greater of the then
fair market value of the Premises or the fair market value of the Premises as of
the Closing, all as reasonably determined by Lender’s in-house inspectors and
underwriters.

(3)          Lender shall have inspected and approved the Substitute Premises
utilizing such site inspection and underwriting approval criteria that would be
used by a prudent institutional mortgage loan lender. Borrower shall have paid
all costs and expenses resulting from such proposed substitution, including,
without limitation, the cost of title insurance premiums and all endorsements
required by Lender, survey charges, UCC and litigation search charges, the
attorneys’ fees of Borrower, reasonable attorneys’ fees and expenses of Lender,
the cost of the environmental due diligence undertaken pursuant to subsection
(6) below, including, without limitation, Lender’s site inspection costs and
fees, stamp taxes, mortgage taxes, transfer fees, escrow, filing and recording
fees and UCC filing and recording fees (including preparation, filing and
recording fees for UCC continuation statements).

(4)          Lender shall have received a preliminary title report and
irrevocable commitment to insure title in the amount of the then outstanding
principal balance of the Loan relating to the particular property by means of a
mortgagee’s ALTA extended coverage policy of title insurance (or its equivalent,
in the event such form is not issued in the jurisdiction where the proposed
Substitute Premises is located) for the proposed Substitute Premises issued by
Title Company

 

18



showing Borrower vested with good and marketable title in the real property
comprising the Substitute Premises and committing to insure Lender’s first
priority lien upon and security interest in the proposed Substitute Premises,
subject only to the Substitute Premises Permitted Exceptions and containing
endorsements substantially comparable to those required by Lender at the
Closing.

(5)          Lender shall have received a current ALTA survey of such proposed
Substitute Premises or its equivalent, the form of which shall be comparable to
those received by Lender at the Closing and sufficient to cause the standard
survey exceptions set forth in the title policy referred to in the preceding
subsection to be deleted, and disclosing no matters other than the Substitute
Premises Permitted Exceptions.

(6)          Lender shall have completed such environmental due diligence of the
proposed Substitute Premises as it deems necessary or advisable in its sole
discretion, and Lender shall have approved the environmental condition of the
Substitute Premises based on such environmental due diligence as Lender deems
necessary or advisable in its sole discretion; provided, however, from and after
such time as the Loan is included in a Securitization, this subitem (6) shall be
modified to read as follows: Lender shall have completed such environmental due
diligence of the proposed Substitute Premises as a prudent institutional
mortgage loan lender would deem necessary or advisable, and Lender shall have
approved the environmental due diligence as a prudent institutional mortgage
loan lender would deem necessary or advisable.

(7)          Borrower shall deliver, or cause to be delivered, such legal
opinions as Lender may reasonably require with respect to the proposed
substitution, all in a form and substance which would be satisfactory to a
prudent institutional mortgage loan lender and its counsel. If the Loan is part
of a Securitization, such opinions shall include, without limitation, an opinion
of counsel to the rating agencies which have issued ratings in connection with
such Securitization that the substitution does not constitute a “significant
modification” of such Loan under Section 1001 of the Internal Revenue Code or
otherwise cause a tax to be imposed on a “prohibited transaction” by any REMIC
Trust.

(8)          no Event of Default shall have occurred and be continuing under any
of the Loan Documents.

(9)          The Borrower Parties shall have executed such documents as are
comparable to the security documents executed and delivered at Closing, as
applicable (but with such revisions as may be reasonably required by Lender to
address matters unique to the Substitute Premises) or amendments to such
documents, including, without limitation, a Mortgage, Guaranty and
UCC-1 Financing Statements (the “Substitute Documents”), to provide Lender with
a first priority lien on the proposed Substitute Premises, subject only to the
Substitute Premises Permitted Exceptions, and all other rights, remedies and
benefits with respect to the proposed Substitute Premises which Lender holds in
the Premises to be replaced, all of which documents shall be in a form and
substance which would be satisfactory to a prudent institutional mortgage loan
lender.

(10)        The representations and warranties set forth in the Substitute
Documents and Section 5 of this Agreement applicable to the proposed Substitute
Premises shall be true and correct in all material respects as of the date of
substitution, and Borrower shall have delivered to Lender an officer’s
certificate to that effect.

 

19



(11)        Borrower shall have delivered to Lender certificates of insurance
and insurance policies showing that all insurance required by the Substitute
Documents is in full force and effect.

Upon satisfaction of the foregoing conditions with respect to the release of the
Premises: (a) the proposed Substitute Premises shall be deemed substituted for
the Premises; (b) the Loan Amount for the Substitute Premises shall be the same
as for the Premises; (c) the Substitute Premises shall be referred to herein as
a “Premises” and included within the definition of “Premises” and shall secure
the same Obligations as were secured by the Premises; (d) the Substitute
Documents shall be dated as of the date of the substitution; and (e) Lender will
release, or cause to be released, the lien of the Mortgage, UCC-1 Financing
Statements and any other Loan Documents encumbering the replaced Premises.

 

12.

Miscellaneous Provisions.

A.           Notices. All notices, consents, approvals or other instruments
required or permitted to be given by either party pursuant to this Agreement or
any of the other Loan Documents shall be in writing and given by (i) hand
delivery, (ii) facsimile, (iii) express overnight delivery service or
(iv) certified or registered mail, return receipt requested, and shall be deemed
to have been delivered upon (a) receipt, if hand delivered, (b) transmission, if
delivered by facsimile, (c) the next Business Day, if delivered by express
overnight delivery service, or (d) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested. Notices shall be
provided to the parties and addresses (or facsimile numbers, as applicable)
specified below. If to Borrower: Supertel Limited Partnership, 309 North 5th
Street, PO Box 1448, Norfolk, Nebraska 68701, Attention: Donavon Heimes,
Telephone: (402) 371-2520, Telecopy: (402) 371-4229; and if to Lender: General
Electric Capital Corporation, 8377 East Hartford Drive, Suite 200, Scottsdale,
AZ 85255, Attention: Collateral Management, Telephone: 480-585-4500, Telecopy:
480-585-2225.

B.           Real Estate Commission. Lender and Borrower represent and warrant
to each other that they have dealt with no real estate or mortgage broker,
agent, finder or other intermediary in connection with the transactions
contemplated by this Agreement or the other Loan Documents. Lender and Borrower
shall indemnify and hold each other harmless from and against any costs, claims
or expenses, including attorneys’ fees, arising out of the breach of their
respective representations and warranties contained within this Section.

C.           Waiver and Amendment; Document Review. (1) No provisions of this
Agreement or the other Loan Documents shall be deemed waived or amended except
by a written instrument unambiguously setting forth the matter waived or amended
and signed by the party against which enforcement of such waiver or amendment is
sought. Waiver of any matter shall not be deemed a waiver of the same or any
other matter on any future occasion.

(2)          In the event Borrower makes any request upon Lender requiring
Lender or Lender’s attorneys to review or prepare (or cause to be reviewed or
prepared) any documents, plans, specifications or other submissions in
connection with or arising out of this Agreement or any of the other Loan
Documents, then Borrower shall (a) reimburse Lender promptly upon Lender’s
demand for all out-of-pocket costs and expenses incurred by Lender in connection
with such review or preparation, including, without limitation, reasonable
outside attorneys’ fees, and (b) pay Lender a reasonable processing and review
fee.

 

20



D.           Captions. Captions are used throughout this Agreement and the other
Loan Documents for convenience of reference only and shall not be considered in
any manner in the construction or interpretation hereof.

E.           Lender’s Liability. Notwithstanding anything to the contrary
provided in this Agreement or the other Loan Documents, it is specifically
understood and agreed, such agreement being a primary consideration for the
execution of this Agreement and the other Loan Documents by Lender, that
(1) there shall be absolutely no personal liability on the part of any
shareholder, director, officer or employee of Lender, with respect to any of the
terms, covenants and conditions of this Agreement or the other Loan Documents,
(2) Borrower waives all claims, demands and causes of action against Lender’s
officers, directors, employees and agents in the event of any breach by Lender
of any of the terms, covenants and conditions of this Agreement or the other
Loan Documents to be performed by Lender and (3) Borrower shall look solely to
the assets of Lender for the satisfaction of each and every remedy of Borrower
in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender, such exculpation of liability to be absolute and without any exception
whatsoever.

F.           Severability. The provisions of this Agreement and the other Loan
Documents shall be deemed severable. If any part of this Agreement or the other
Loan Documents shall be held invalid, illegal or unenforceable, the remainder
shall remain in full force and effect, and such invalid, illegal or
unenforceable provision shall be reformed by such court so as to give maximum
legal effect to the intention of the parties as expressed therein.

G.           Construction Generally. This Agreement and the other Loan Documents
have been entered into by parties who are experienced in sophisticated and
complex matters similar to the transaction contemplated by this Agreement and
the other Loan Documents and are entered into by both parties in reliance upon
the economic and legal bargains contained therein and shall be interpreted and
construed in a fair and impartial manner without regard to such factors as the
party which prepared the instrument, the relative bargaining powers of the
parties or the domicile of any party. Borrower and Lender were each represented
by legal counsel competent in advising them of their obligations and liabilities
hereunder.

H.           Further Assurances. Borrower will, at its sole cost and expense,
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered all such further acts, documents, conveyances, notes, mortgages,
deeds of trust, assignments, security agreements, financing statements and
assurances as Lender shall from time to time reasonably require or deem
advisable to carry into effect the purposes of this Agreement and the other Loan
Documents, to perfect any lien or security interest granted in any of the Loan
Documents and for the better assuring and confirming of all of Lender’s rights,
powers and remedies under the Loan Documents.

I.            Attorneys’ Fees. In the event of any judicial or other adversarial
proceeding between the parties concerning this Agreement or the other Loan
Documents, the prevailing party shall be entitled to recover its attorneys’ fees
and other costs in addition to any other relief to which it may be entitled.

J.            Entire Agreement. This Agreement and the other Loan Documents,
together with any other certificates, instruments or agreements to be delivered
in connection therewith, constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Borrower and
Lender with respect to the subject matter of this Agreement and the other Loan

 

21



Documents. Notwithstanding anything in this Agreement and the other Loan
Documents to the contrary, with respect to the Premises, upon the execution and
delivery of this Agreement by Borrower and Lender, any bid proposals or loan
commitments with respect to the transactions contemplated by this Agreement
shall be deemed null and void and of no further force and effect and the terms
and conditions of this Agreement shall control notwithstanding that such terms
and conditions may be inconsistent with or vary from those set forth in such bid
proposals or loan commitments.

K.           Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower
acknowledges that this Agreement and the other Loan Documents were substantially
negotiated in the State of Arizona, this Agreement and the other Loan Documents
were executed by Lender in the State of Arizona and delivered by Borrower in the
State of Arizona, all payments under the Note will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Agreement or any of the other Loan
Documents, the parties hereto hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and Borrower consents
that it may be served with any process or paper by registered mail or by
personal service within or without the State of Arizona in accordance with
applicable law. Furthermore, Borrower waives and agrees not to assert in any
such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement and the Note shall be governed by and construed under the laws of the
State of Arizona, without giving effect to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions of this Agreement or the Note, then,
as to those provisions only, the laws of the state where the Premises is located
shall be deemed to apply. Nothing in this Section shall limit or restrict the
right of Lender to commence any proceeding in the federal or state courts
located in the state in which the Premises is located to the extent Lender deems
such proceeding necessary or advisable to exercise remedies available under this
Agreement or the other Loan Documents.

L.           Counterparts. This Agreement and the other Loan Documents may be
executed in one or more counterparts, each of which shall be deemed an original.

M.          Assignments by Lender; Binding Effect. Lender may assign in whole or
in part its rights under this Agreement, including, without limitation, in
connection with any Transfer, Participation or Securitization, in compliance
with all applicable laws. Upon any unconditional assignment of Lender’s entire
right and interest hereunder, Lender shall automatically be relieved, from and
after the date of such assignment, of liability for the performance of any
obligation of Lender contained herein. This Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and permitted assigns, including, without
limitation, any United States trustee, any debtor in possession or any trustee
appointed from a private panel.

N.           Survival. Except for the conditions of Closing set forth in
Section 4, which shall be satisfied or waived as of the Closing Date, all
representations, warranties, agreements, obligations and indemnities of Borrower
and Lender set forth in this Agreement and the other Loan Documents shall
survive the Closing.

O.           Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY

 

22



AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED
HERETO. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.
FURTHERMORE, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS,
DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES, OFFICERS,
DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY
BORROWER AND LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.

P.           Transfers, Participations and Securitizations. (1) A material
inducement to Lender’s willingness to complete the transactions contemplated by
the Loan Documents is Borrower’s agreement that Lender may, at any time,
complete a Transfer, Participation or Securitization with respect to the Note,
Mortgage or any of the other Loan Documents or any or all servicing rights with
respect thereto.

(2)          Borrower agrees to cooperate in good faith with Lender in
connection with any such Transfer, Participation or Securitization of the Note,
Mortgage or any of the other Loan Documents, or any or all servicing rights with
respect thereto, including, without limitation (a) providing such documents,
financial and other data, and other information and materials which would
typically be required with respect to the Borrower Parties, the Lessee Parties,
and the Manager by a purchaser, transferee, assignee, servicer, participant,
investor or rating agency involved with respect to such Transfer, Participation
or Securitization, as applicable; provided, however, the Borrower Parties the
Lessee Parties and the Manager shall not be required to make disclosures of any
confidential information or any information which has not previously been made
public unless required by applicable federal or state securities laws (the
“Disclosures”); and (b) amending the terms of the transactions evidenced by the
Loan Documents to the extent necessary so as to satisfy the requirements of
purchasers, transferees, assignees, servicers, participants, investors or
selected rating agencies involved in any such Transfer, Participation or
Securitization, so long as such amendments would not have a Material Adverse
Effect upon the Borrower Parties, the Lessee Parties or the transactions
contemplated hereunder. Lender shall be responsible for preparing at its expense
any documents evidencing the amendments referred to in the preceding subitem (b)
and compliance with any applicable law.

(3)          Borrower consents to Lender providing the Disclosures, as well as
any other information which Lender may now have or hereafter acquire with
respect to the Premises or Manager or the financial condition of the Borrower
Parties or the Lessee Parties to each purchaser, transferee, assignee, servicer,
participant, investor or rating agency involved with respect to each Transfer,
Participation or Securitization, as applicable. Lender and Borrower (and their
respective Affiliates) shall each pay their own attorneys’ fees and other
out-of-pocket

 

23



expenses incurred in connection with the performance of their respective
obligations under this Section.

(4)          Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents: (a) an Event of Default or a breach or
default, after the passage of all applicable notice and cure or grace periods,
under any Loan Document or Other Agreement which relates to a loan or
sale/leaseback transaction which has not been the subject of a Securitization,
Participation or Transfer shall not constitute an Event of Default or a breach
or default, as applicable, under any Loan Document or Other Agreement which
relates to a loan which has been the subject of a Securitization, Participation
or Transfer; (b) an Event of Default or a breach or default, after the passage
of all applicable notice and cure or grace periods, under any Loan Document or
Other Agreement which relates to a loan which is included in any Loan Pool shall
not constitute an Event of Default or a breach or default, as applicable, under
any Loan Document or Other Agreement which relates to a loan which is included
in any other Loan Pool; (c) the Loan Documents and Other Agreement corresponding
to the loans in any Loan Pool shall not secure the obligations of any of the
Borrower Parties contained in any Loan Document or Other Agreement which does
not correspond to a loan in such Loan Pool; and (d) the Loan Documents and Other
Agreement which do not correspond to a loan in any Loan Pool shall not secure
the obligations of any of the Borrower Parties contained in any Loan Document or
Other Agreement which does correspond to a loan in such Loan Pool.

Q.           Estoppel Certificate. At any time, and from time to time, each
party agrees, promptly and in no event later than fifteen (15) days after a
request from the other party, to execute, acknowledge and deliver to the other
party a certificate in the form supplied by the other party, certifying: (a) to
its knowledge, whether there are then any existing defaults by it or the other
party in the performance of their respective obligations under this Agreement or
any of the other Loan Documents, and, if there are any such defaults, specifying
the nature and extent thereof; (b) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (c) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (d) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.

R.           Borrower authorizes Lender and its employees, officers, agents,
representatives and designees to:

(1)          distribute to, or publish publicly available information for the
use by, any third-parties for statistical analysis purposes the unit-level or
corporate level operating results for the Premises, Borrower, any guarantor of
the Loan, any Affiliate of Borrower, any of the other Borrower Parties or any
operator or lessee of the Premises prepared by Lender from financial statements
obtained from Borrower; and

(2)          obtain personal credit reports, business credit reports or asset
reports, as applicable, with respect to Borrower, any guarantor of the Loan, any
Affiliate of Borrower, any of the other Borrower Parties or any operator or
lessee of the Premises.

 

24



IN WITNESS WHEREOF, Borrower and Lender have entered into this Agreement as of
the date first above written.

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation

 

 

By

/s/ Michelle Underwood

Printed Name: Michelle Underwood

Its: Authorized Secretary

 

 

BORROWER:

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

 

By SUPERTEL HOSPITALITY REIT TRUST,

a Maryland real estate investment trust,

Its General Partner

 

 

By

/s/ Donavon A. Heimes

Donavon A. Heimes,

Vice President/Treasurer

 

25



DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed to Secure Debt”) is made as of August 18, 2006 by
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, whose address is
309 North 5th Street, PO Box 1448, Norfolk, Nebraska 68701 (“Grantor”), to and
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Grantee”), whose address is 8377 East Hartford Drive, Suite 200, Scottsdale,
Arizona 85255.

PRELIMINARY STATEMENT:

The capitalized terms used in this Deed to Secure Debt, if not elsewhere defined
herein, are defined as indicated in Article I. Grantor holds a fee simple
interest in the Premises, subject to the Permitted Exceptions. Grantor is
executing this Deed to Secure Debt for the purpose of granting the interest of
Grantor in and to the Deed Estate (as defined in the Granting Clauses below) as
security for the payment of the Obligations. The Deed Estate shall be and remain
subject to the lien of this Deed to Secure Debt and shall constitute security
for the Obligations so long as the Obligations shall remain outstanding.

GRANTING CLAUSES:

GRANTOR IS JUSTLY INDEBTED TO GRANTEE IN THE SUM OF TWENTY-FOUR MILLION TWO
HUNDRED SIXTY-SEVEN THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($24,267,500.00) IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA, AND HAS AGREED TO PAY THE SAME,
WITH INTEREST THEREON, ACCORDING TO THE TERMS OF THE NOTE (WHICH HAS A MATURITY
DATE OF SEPTEMBER 1, 2016).

Grantor, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, by
these presents does hereby create a security interest in, mortgage, grant,
bargain, sell, assign, pledge, give, transfer, set over and convey unto Grantee
and to its successors and assigns WITH POWER OF SALE AND RIGHT OF ENTRY, for the
benefit and security of Grantee and its successors and assigns, all of Grantor’s
estate, right, title and interest in, to and under any and all of the following
property (the “Deed Estate”), whether now owned or hereafter acquired, subject
only to the Permitted Exceptions:

Premises, Rents and Derivative Interests

The Premises, all rents, room rents, accounts, accounts receivable, receipts,
issues, profits, royalties, income and other benefits derived from the property
comprising the Premises and the Personal Property (as defined below) or any
portion thereof, including, without limitation, any of the foregoing which may
arise from any food and beverage service facilities (but not including tips and
gratuities received by employees, the receipts of licensees, concessionaires,
and any other third parties, or rebates and refunds) and from the use,
licensing, leasing or letting of hotel rooms and suites, ballrooms, banquet
halls, conference facilities, parking facilities, retail facilities, sports or
health facilities, and any other sums received or receivable under any lease,
sublease, license or rental agreement or in connection with the operation of any
business or enterprise (including, but not limited to, a hotel business)
conducted on the Premises, in whatever form (including, but not limited to,
cash, checks and debit and credit card slips and payments), and all rights to
receive the same (collectively, the “Rents”); all leases or subleases covering
the Premises and the Personal Property or any portion thereof now or hereafter

 

1



existing or entered into, including, without limitation, the Permitted Lease
(collectively, “Leases” and individually, a “Lease”), including, without
limitation, all cash or security deposits, advance rentals and deposits or
payments of similar nature and all guaranties relating to the Leases; all
options to purchase or lease the Premises and the Personal Property or any
portion thereof or interest therein, and any greater estate in the Premises; all
interests, estate or other claims, both in law and in equity, with respect to
the Premises and the Personal Property or any portion thereof; all easements,
rights-of-way and rights used in connection therewith or as a means of access
thereto, and all tenements, hereditaments and appurtenances thereof and thereto,
and all water rights and shares of stock evidencing the same; all land lying
within the right-of-way of any street, open or proposed, adjoining the Premises
and any and all sidewalks, alleys and strips and gores of land adjacent to or
used in connection with the Premises;

Personal Property

All of the following described property, whether now owned or hereafter
acquired, and located on the Premises or used exclusively in connection with the
operation of the business located at the Premises, together with all
replacements and substitutions therefor and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible collateral, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection therewith: All of
Grantor's right, title, and interest in: (a) all types of property included
within the term "equipment" as defined by the UCC (except vehicles, boats and
airplanes), including machinery, furniture, appliances, trade fixtures, tools,
and office and record keeping equipment; (b) all of Grantor’s inventory
(including all goods held for sale, raw materials, work in process and materials
or supplies used or consumed in Grantor’s business); (c) all of Grantor’s
documents; general intangibles; accounts; contract rights; chattel paper and
instruments; money; securities; investment properties; deposit accounts;
supporting obligations; letters of credit and letter of credit rights;
commercial tort claims; and records, software and information contained in
computer media (such as data bases, source and object codes and information
therein), together with any equipment and software to utilize, create, maintain
or process any such records or data on electronic media; and (d) any and all
plans and specifications, designs, drawings and other matters prepared for any
construction on any real property owned by or leased to Grantor at the
location(s) described above or regarding any improvements to any of such real
property; and (e) all goodwill; provided, however, that the security interest in
any franchise, license, or distributorship agreement is subject to the
provisions of Section 9-408 of the UCC (all of the foregoing property being
collectively referred to as the “Personal Property”); and

Claims and Awards

All the claims or demands with respect to the Premises and the Personal Property
or any portion thereof, including, without limitation, claims or demands with
respect to the proceeds of insurance in effect with respect thereto, claims
under any indemnity agreement, including, without limitation, any indemnity
agreement executed for the benefit of the Premises and the Personal Property or
any portion thereof with respect to Hazardous Materials or USTs, and any and all
awards made for the taking by eminent domain, or by any proceeding or purchase
in lieu thereof, of the whole or any part of the Premises and the Personal
Property, including, without limitation, any awards resulting from a change of
grade of streets and awards for severance damages. The foregoing, together with
any other portion of the Deed Estate as to which a security interest can be
granted and perfected under the UCC, is also collectively referred to herein as
Personal Property.

 

2



The Deed Estate shall include all products and proceeds of the foregoing
property.

TO HAVE AND TO HOLD the Deed Estate hereby granted or mortgaged or intended to
be granted or mortgaged, unto Grantee, and its successors and assigns, IN FEE
SIMPLE FOREVER upon the terms, provisions and conditions set forth herein.

This instrument is a deed to secure debt passing legal title pursuant to the
laws of the State of Georgia governing deeds to secure debt and is not a
mortgage and should the Obligations (as hereinafter defined) be satisfied and
paid in whole according to tenor and effect thereof when the same shall be due
and payable and should Grantor perform all covenants contained herein and in all
of the other Loan Documents, then this Deed to Secure Debt shall be cancelled
and surrendered.

THIS DEED TO SECURE DEBT SHALL SECURE THE FOLLOWING INDEBTEDNESS AND OBLIGATIONS
(the “Obligations”):

(i)           Payment of indebtedness evidenced by the Note together with all
extensions, renewals, amendments and modifications thereof;

(ii)          Payment of all other indebtedness and other sums, with interest
thereon, which may be owed under, and performance of all other obligations and
covenants contained in, any Loan Document (other than the Environmental
Indemnity Agreement), together with any other instrument given to evidence or
further secure the payment and performance of any obligation secured hereby or
thereby; and

(iii)         Payment of all indebtedness and other sums, with interest thereon,
which may be owed under, and performance of all other obligations and covenants
contained in any Other Agreement, together with any other instrument given to
evidence or further secure the payment and performance of any obligation secured
thereby.

It is the intention of the parties hereto that the Deed Estate shall secure all
of the Obligations presently or hereafter owed, and that the priority of the
security interest created by this Deed to Secure Debt for all such Obligations
shall be controlled by the time of proper recording of this Deed to Secure Debt.
In addition, this Deed to Secure Debt shall also secure unpaid balances of
advances made with respect to the Deed Estate for the payment of taxes,
assessments, insurance premiums, costs or any other advances incurred for the
protection of the Deed Estate, together with interest thereon until paid at the
Default Rate, all as contemplated in this Deed to Secure Debt, all of which
shall constitute a part of the Obligations. This paragraph shall serve as notice
to all persons who may seek or obtain a lien on the Deed Estate subsequent to
the date of recording of this Deed to Secure Debt, that until this Deed to
Secure Debt is released, any debt owed Grantee by Grantor, including advances
made subsequent to the recording of this Deed to Secure Debt, shall be secured
with the priority afforded this Deed to Secure Debt as recorded.

Notwithstanding the foregoing or any other provisions of this Deed to Secure
Debt to the contrary:

 

x)

in the event that the Loan becomes the subject of a Securitization,
Participation or Transfer, this Deed to Secure Debt shall only secure
indebtedness and obligations relating to the Loan and any other loans between
any of the Grantor Parties on the one hand and any of the Grantee Entities on
the other hand which are part of the same Loan Pool as the Loan; and

 

3



 

y)

in the event that any loans between any of the Grantor Parties on the one hand
and any of the Grantee Entities on the other hand (other than the Loan) become
the subject of a Securitization, Participation or Transfer, this Deed to Secure
Debt shall not secure any indebtedness and obligations relating to such loans
unless the Loan is part of the same Loan Pool as such loans.

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the Note and the other Loan
Documents are to be executed, delivered and secured and that the Deed Estate is
to be held and disposed of by Grantee, upon and subject to the provisions of
this Deed to Secure Debt.

ARTICLE I

DEFINED TERMS

Section 1.01. Incorporation of Definitions. Initially capitalized terms not
otherwise defined in this Deed to Secure Debt shall have the meanings set forth
in that certain Loan Agreement dated as of the date of this Deed to Secure Debt
between Grantor and Grantee, as the same may be amended from time to time (the
“Loan Agreement”).

Section 1.02. Additional Definitions. Unless the context otherwise specifies or
requires, the following terms shall have the meanings specified (such
definitions to be applicable equally to singular and plural nouns and verbs of
any tense):

“Deed Estate” has the meaning set forth in the Granting Clause.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Deed to Secure Debt executed by Grantor
for the benefit of Grantee and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

“Event of Default” has the meaning set forth in Section 6.01.

“Grantee Entities” shall have the meaning ascribed to “Lender Entities” in the
Loan Agreement.

“Grantor Parties” shall have the meaning ascribed to “Borrower Parties” in the
Loan Agreement.

“Improvements” means all buildings, fixtures and other improvements now or
hereafter located on the Land (whether or not affixed to the Land).

“Indemnified Parties” means Grantee and any person or entity who is or will have
been involved in the origination of the Loan, any person or entity who is or
will have been involved in the servicing of the Loan, any person or entity in
whose name the encumbrance created by this Deed to Secure Debt is or will have
been recorded, persons and entities who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in any Securitization, Participation or Transfer, as
well as custodians, trustees and other fiduciaries who hold or have held a full
or partial interest in the Loan for the benefit of third parties), as well as
the respective directors, officers, shareholders, partners, members, employees,
lenders, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including but not limited to any other person or entity who holds
or acquires or will

 

4



have held a participation or other full or partial interest in the Loan or the
Deed Estate, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of
Grantee’s assets and business).

“Land” means the parcel or parcels of real estate legally described in Exhibit A
attached hereto, and all rights, privileges and appurtenances therewith.

“Lease” and “Leases” has the meaning set forth in the Granting Clause.

“Lessee” means TRS Leasing, Inc., a Virginia corporation.

“Loan” means the loan made by Grantee to Grantor, which is evidenced by the Note
and secured by this Deed to Secure Debt.

“Loan Agreement” has the meaning set forth in Section 1.01.

“Net Award” has the meaning set forth in Section 4.01(b)(v).

“Net Insurance Proceeds” has the meaning set forth in Section 4.01(a)(iii).

“Note” means, collectively, the promissory note dated as of even date herewith
in the amount of $17,850,000.00 and the bridge promissory note dated as of even
date herewith in the amount of $6,417,000, executed by Grantor and payable to
Grantee which is secured by this Deed to Secure Debt and any amendments,
extensions or modifications thereof.

“Obligations” has the meaning set forth in the Granting Clause.

“Other Agreements” means, collectively, all agreements and instruments between
or among (1) any of the Grantor Parties and, (2) any of the Grantee Entities,
including, without limitation, promissory notes and guaranties; provided,
however, the term “Other Agreements” shall not include the agreements and
instruments defined in the Loan Agreement as the Loan Documents.

“Outstanding Obligations” has the meaning set forth in Section
4.01(b)(iv)(x)(aa).

“Partial Taking” has the meaning set forth in Section 4.01(b)(ii).

“Permitted Lease” means the lease dated as of the date of this Deed to Secure
Debt between Grantor, as lessor, and Lessee, as lessee, with respect to the
Premises as the same may be amended from time to time.

“Personal Property” has the meaning set forth in the Granting Clause.

“Premises” means the Land and the Improvements.

“Rents” has the meaning set forth in the Granting Clause.

“Restoration” means the restoration, replacement or rebuilding of the Premises,
or any part thereof, as nearly as possible to its value, condition and character
immediately prior to any damage, destruction or Taking.

“State” means the State in which the Premises is located.

“Taking” has the meaning set forth in Section 4.01(b)(i).

 

5



“Total Taking” has the meaning set forth in Section 4.01(b)(ii).

“UCC” has the meaning set forth in Section 6.02(c).

ARTICLE II

INCORPORATION OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF GRANTOR

The representations, warranties and covenants of Grantor set forth in the Loan
Agreement are incorporated by reference into this Deed to Secure Debt as if
stated in full in this Deed to Secure Debt. All representations and warranties
as incorporated herein shall be deemed to have been made as of the date of this
Deed to Secure Debt and all representations, warranties and covenants
incorporated herein shall survive the execution and delivery of this Deed to
Secure Debt.

ARTICLE III

COVENANTS OF GRANTOR

In addition to any covenants of Grantor set forth in the Loan Agreement or any
other Loan Document, Grantor hereby covenants to Grantee and agrees as follows
until the Obligations are satisfied in full:

Section 3.01. Recording. Grantor shall, upon the execution and delivery hereof
and thereafter from time to time, take such actions as Grantee may reasonably
request to cause this Deed to Secure Debt, each supplement and amendment to such
instrument and financing statements with respect thereto and each instrument of
further assurance (collectively, the “Recordable Documents”), to be filed,
registered and recorded as may be required by law to publish notice and maintain
the first lien or security interest, as applicable, hereof upon the Deed Estate
and to publish notice of and protect the validity of the Recordable Documents.
Grantor shall, from time to time, perform or cause to be performed any other act
and shall execute or cause to be executed any and all further instruments
(including financing statements, continuation statements and similar statements
with respect to any of said documents) reasonably requested by Grantee for
carrying out the intention of, or facilitating the performance of, this Deed to
Secure Debt. Grantee shall be and is hereby irrevocably appointed the agent and
attorney-in-fact of Grantor to comply therewith (including the execution,
delivery and filing of such financing statements and other instruments), which
appointment is coupled with an interest; provided, however, Grantee shall not
exercise such power of attorney unless Grantor has first failed to comply with
this Section, and provided, further, that this sentence shall not prevent any
default in the observance of this Section from constituting an Event of Default.
To the extent permitted by law, Grantor shall pay or cause to be paid recording
taxes and fees incident thereto and all expenses, taxes and other governmental
charges incident to or in connection with the preparation, execution, delivery
or acknowledgment of the Recordable Documents, any instruments of further
assurance and the Note.

Section 3.02. Use; Maintenance and Repair; Leases. (a) The Deed Estate shall be
used solely for the operation of a Permitted Concept and for no other purpose.
Except as set forth below, and except during periods when the Premises is
untenantable by reason of fire or other casualty or condemnation (provided,
however, during all such periods while the Premises is untenantable, Grantor
shall strictly comply with the terms and conditions of Section 4.01 of this Deed
to Secure Debt), Grantor shall at all times while this Deed to Secure Debt is in
effect occupy the Deed Estate, or cause Lessee or Manager to occupy the Deed
Estate, and diligently

 

6



operate its business, or cause Lessee or Manager to diligently operate its
business, on the Deed Estate. Grantor may cease (or allow Lessee or Manager to
cease) diligent operation of business at the Deed Estate for a period not to
exceed 90 days and may do so only once within any five-year period while this
Deed to Secure Debt is in effect. If Grantor, Lessee or Manager does discontinue
operation as permitted by this Section, Grantor shall (i) give written notice to
Grantee within 10 days after Grantor, Lessee or Manager elects to cease
operation, (ii) provide adequate protection and maintenance of the Deed Estate
during any period of vacancy and (iii) pay all costs necessary to restore the
Deed Estate to its condition on the day operation of the business ceased at such
time as the Deed Estate is reopened for Grantor’s, Lessee’s or Manager's
business operations or other substituted use. Notwithstanding anything herein to
the contrary, Grantor shall pay monthly the principal and interest due under the
Note during any period in which Grantor, Lessee or Manager discontinues
operation.

Grantor shall not, and shall not permit any tenant to, by itself or through any
lease or other type of transfer, convert the Premises to an alternative use
while this Deed to Secure Debt is in effect without Grantee’s consent, which
consent shall not be unreasonably withheld. Grantee may consider any or all of
the following in determining whether to grant its consent, without being deemed
to be unreasonable: (i) whether the converted use will be consistent with the
highest and best use of the Deed Estate, and (ii) whether the converted use will
increase Grantee’s risks or decrease the value of the Deed Estate.

(b)          Grantor shall or shall cause Lessee to, (i) maintain the Deed
Estate in good condition and repair, subject to reasonable and ordinary wear and
tear, free from actual or constructive waste, (ii) operate, remodel, update and
modernize the Deed Estate in accordance with Grantor's past practices for
Permitted Concepts, and (iii) pay all operating costs of the Premises in the
ordinary course of business. Grantor shall not do or allow any tenant or other
user of the Premises to do any act that (1) materially increases the dangers to
human health or the environment, (2) poses an unreasonable risk of harm to any
person or entity (whether on or off the Premises), (3) impairs or is reasonably
likely to impair in any material respect the value of the Premises, (4) is
contrary to any requirement of any insurer, or (5) violates in any material
respect any covenant, condition, agreement or easement applicable to the
Premises.

(c)          Grantor shall not, and shall not permit Lessee or Manager to,
(i) enter into any Leases (other than the Permitted Lease and room rentals in
the ordinary course of business) without Grantee’s prior written consent;
(ii) materially modify or amend the terms of any Lease without Grantee’s prior
written consent; (iii) grant any material consents under any Lease, including,
without limitation, any consent to an assignment of any Lease, a mortgaging of
the leasehold estate created by any Lease or a subletting by the tenant under
any Lease (except room rentals in the ordinary course of business), without
Grantee’s prior written consent; (iv) terminate, cancel, surrender, or accept
the surrender of, any Lease, or waive or release any person from the observance
or performance of any obligation to be performed under the terms of any Lease or
liability on account of any warranty given thereunder, without Grantee’s prior
written consent; or (v) assign, transfer, mortgage, pledge or hypothecate any
Lease or any interest therein to any party other than Grantee, without Grantee’s
prior written consent. Any lease, modification, amendment, grant, termination,
cancellation, surrender, waiver or release in violation of the foregoing
provision shall be null and void and of no force and effect. Unless Grantee
otherwise consents or elects, Grantor’s title to the Deed Estate and the
leasehold interest in the Deed Estate created by any Lease shall not merge, but
shall always be kept separate and distinct, notwithstanding the union of such
estates in Grantor, Grantee or any other person by purchase, operation of law,
foreclosure of this Deed to Secure Debt, sale of the Deed Estate pursuant to
this Deed to Secure Debt or otherwise.

 

6



(d)          Grantor shall (i) fulfill, perform and observe in all material
respects each and every condition and covenant of Grantor contained in any
Lease; (ii) give prompt notice to Grantee of any claim or event of default under
any Lease given to or by Grantor, together with a complete copy or statement of
any information submitted or referenced in support of such claim or event of
default; (iii) at the sole cost and expense of Grantor, enforce the performance
and observance of each and every covenant and condition of any Lease to be
performed or observed by any other party thereto, unless such enforcement is
waived in writing by Grantee; (iv) appear in and defend any action challenging
the validity, enforceability or priority of the lien created hereby or the
validity or enforceability of any Lease; and (v) hold that portion of the Rents
which is sufficient to discharge all current sums due under the Note for use in
the payment of such sums.

Section 3.03. Alterations and Improvements. Grantor shall not alter , or permit
Lessee or Manager to alter, the exterior, structural, plumbing or electrical
elements of the Deed Estate in any manner without the consent of Grantee, which
consent shall not be unreasonably withheld or conditioned; provided, however,
Grantor or Lessee may undertake nonstructural alterations to the Deed Estate
costing less than $100,000 without Grantee’s consent. For purposes of this Deed
to Secure Debt, alterations to the exterior, structural, plumbing or electrical
elements of the Deed Estate shall mean:

(a)          alterations which affect the foundation or “footprint” of the
Improvements;

(b)          alterations which involve the structural elements of the
Improvements, such as a load-bearing wall, structural beams, columns, supports
or roof; or

(c)          alterations which materially affect any of the building systems,
including, without limitation, the electrical systems, plumbing, HVAC and fire
and safety systems.

If Grantee’s consent is required hereunder and Grantee consents to the making of
any such alterations, the same shall be made by Grantor, Lessee or Manager at
Grantor’s Lessee’s or Manager's sole expense by a licensed contractor and
according to plans and specifications approved by Grantee and subject to such
other conditions as Grantee shall reasonably require. Any work at any time
commenced on the Deed Estate shall be prosecuted diligently to completion, shall
be of good workmanship and materials and shall comply fully with all the terms
of this Deed to Secure Debt. Upon completion of any alterations for which
Grantee’s consent is required hereunder or any Restoration, Grantor shall
promptly provide Grantee with (i) evidence of full payment to all laborers and
materialmen contributing to the alterations, (ii) an architect’s certificate
certifying the alterations to have been completed in conformity with the plans
and specifications, (iii) a certificate of occupancy (if the alterations are of
such a nature as would require the issuance of a certificate of occupancy), and
(iv) any other documents or information reasonably requested by Grantee.

Section 3.04. After-Acquired Property. All right, title and interest of Grantor
in and to all improvements, alterations, substitutions, restorations and
replacements of, and all additions and appurtenances to, the Deed Estate,
hereafter acquired by or released to Grantor, immediately upon such acquisition
or release and without any further granting by Grantor, shall become part of the
Deed Estate and shall be subject to the lien hereof fully, completely and with
the same effect as though now owned by Grantor and specifically described in the
Granting Clauses hereof. Grantor shall execute and deliver to Grantee any
further assurances, mortgages, grants, conveyances or assignments thereof as the
Grantee may reasonably require to subject the same to the lien hereof.

 

8



Section 3.05. Taxes, Assessments, Charges and Other Impositions. (a) Grantor
shall do or cause to be done everything necessary to preserve the lien hereof
without expense to Grantee, including, without limitation, paying and
discharging or causing to be paid and discharged, whether or not payable
directly by Grantor or subject to withholding at the source, (i) all taxes,
assessments, levies, fees, water and sewer rents and charges and all other
governmental charges, general, special, ordinary or extraordinary, and all
charges for utility or communications services, which may at any time be
assessed, levied or imposed upon Grantor, Lessee, the Deed Estate, this Deed to
Secure Debt, the Obligations or the Rents or which may arise in respect of the
occupancy, use, possession or operation thereof, (ii) all income, excess
profits, sales, gross receipts and other taxes, duties or imposts, whether
similar or not in nature, assessed, levied or imposed by any Governmental
Authority on Grantor, Lessee, the Deed Estate or the Rents, and (iii) all lawful
claims and demands of mechanics, laborers, materialmen and others which, if
unpaid, might create a lien on the Deed Estate, or on the Rents, unless Grantor
shall contest the amount or validity thereof in accordance with subsection (b).

(b)

Grantor may, at its own expense, contest or cause to be contested, by
appropriate

legal proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any item specified in
subsection (a) or lien therefor, provided that (i) Grantor shall provide written
notice to Grantee of any contest involving more than $10,000.00, (ii) such
proceeding shall suspend the collection thereof from the Deed Estate or any
interest therein, (iii) neither the Deed Estate nor any interest therein would
be in any danger of being sold, forfeited or lost by reason of such proceedings,
(iv) no Event of Default has occurred and is continuing, and (v) Grantor shall
have deposited with Grantee adequate reserves for the payment of the taxes,
together with all interest and penalties thereon, unless paid in full under
protest, or Grantor shall have furnished the security as may be required in the
proceeding or as may be required by Grantee to insure payment of any contested
taxes.

Section 3.06. Insurance. (a) Grantor shall maintain, or shall cause Lessee or
Manager to maintain, with respect to the Deed Estate, at its sole expense, the
following types and amounts of insurance (which may be included under a blanket
insurance policy if all the other terms hereof are satisfied), in addition to
such other insurance as Grantee may reasonably require from time to time:

(i)

Insurance against loss, damage or destruction by fire and other casualty,
including theft, vandalism and malicious mischief, flood (if the Premises is in
a location designated by the Federal Emergency Management Administration as a
Special Flood Hazard Area), earthquake (if the Premises is in an area subject to
destructive earthquakes within recorded history), boiler explosion (if there is
any boiler upon the Premises), plate glass breakage, sprinkler damage (if the
Premises have a sprinkler system), all matters covered by a standard extended
coverage endorsement, special coverage endorsement commonly known as an “all
risk” endorsement and such other risks as Grantee may reasonably require,
insuring the Deed Estate for not less than 100% of their full insurable
replacement cost.

 

 

9



 

 

(ii)

Commercial general liability and property damage insurance, including a products
liability clause, covering Grantee and Grantor against bodily injury liability,
property damage liability and automobile bodily injury and property damage
liability, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of the Deed Estate or
adjoining ways, streets or sidewalks and, if applicable, insurance covering
Grantee, against liability arising from the sale of liquor, beer or wine on the
Premises. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Grantor’s obligations under Section 7.09 hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of either Grantor or Grantee because of the negligence or
other acts of the other, shall be in amounts of not less than $2,000,000.00 per
injury and occurrence with respect to any insured liability, whether for
personal injury or property damage, or such higher limits as Grantee may
reasonably require from time to time, and shall be of form and substance
reasonably satisfactory to Grantee.

 

(iii)

Business income insurance equal to 100% of the principal and interest payable
under the Note for a period of not less than twelve months.

 

(iv)

State Worker’s compensation insurance in the statutorily mandated limits,
employer’s liability insurance with limits not less than $500,000 or such
greater amount as Grantee may from time to time require and such other insurance
as may be necessary to comply with applicable laws.

(b)

All insurance policies shall:

 

(i)

Provide for a waiver of subrogation by the insurer as to claims against Grantee,
its employees and agents and provide that such insurance cannot be unreasonably
cancelled, invalidated or suspended on account of the conduct of Grantor, its
officers, directors, employees or agents;

 

(ii)

Provide that any “no other insurance” clause in the insurance policy shall
exclude any policies of insurance maintained by Grantee and that the insurance
policy shall not be brought into contribution with insurance maintained by
Grantee;

 

(iii)

Contain a standard without contribution mortgage clause endorsement in favor of
Grantee and its successors and assigns as their interests may appear and any
other Grantee designated by Grantee;

 

(iv)

Provide that the policy of insurance shall not be terminated, cancelled or
substantially modified without at least thirty (30) days’ prior written notice
to Grantee and to any lender covered by any standard mortgage clause
endorsement;

 

(v)

Provide that the insurer shall not have the option to restore the Premises if
Grantee elects to terminate this Deed to Secure Debt in accordance with the
terms hereof;

 

(vi)

Be issued by insurance companies licensed to do business in the state in which
the Premises is located and which are rated A-:VIII or better by Best’s Key
Rating Guide or otherwise approved by Grantee; and

 

 

10



 

(vii)

Provide that the insurer shall not deny a claim because of the negligence of
Grantor, anyone acting for Grantor or any tenant or other occupant of the Deed
Estate.

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Grantor for its acts or
omissions as provided in this Deed to Secure Debt. All liability insurance
policies (with the exception of worker’s compensation insurance to the extent
not available under statutory law) shall designate Grantee and its successors
and assigns as additional insureds as their interests may appear and shall be
payable as set forth in Article IV hereof. All such policies shall be written as
primary policies, with deductibles not to exceed $25,000. Notwithstanding the
foregoing, the policy for Wind and Earthquake coverage shall have a deductible
not to exceed $250,000. Any other policies, including any policy now or
hereafter carried by Grantee, shall serve as excess coverage. Grantor shall
procure, or shall cause Lessee or Manager to procure, policies for all insurance
for periods of not less than one year and shall provide to Grantee certificates
of insurance or, upon Grantee’s request, duplicate originals of insurance
policies evidencing that insurance satisfying the requirements of this Deed to
Secure Debt is in effect at all times.

Section 3.07. Impound Account. Upon the occurrence of an Event of Default under
this Deed to Secure Debt or any other Loan Document, Grantee may require Grantor
to pay to Grantee sums which will provide an impound account (which shall not be
deemed a trust fund) for paying up to the next one year of taxes, assessments
and/or insurance premiums. Upon such requirement, Grantee will estimate the
amounts needed for such purposes and will notify Grantor to pay the same to
Grantee in equal monthly installments, as nearly as practicable, in addition to
all other sums due under this Deed to Secure Debt. Should additional funds be
required at any time, Grantor shall pay the same to Grantee on demand. Grantor
shall advise Grantee of all taxes and insurance bills which are due and shall
cooperate fully with Grantee in assuring that the same are paid. Grantee may
deposit all impounded funds in accounts insured by any federal or state agency
and may commingle such funds with other funds and accounts of Grantee. Interest
or other gains from such funds, if any, shall be the sole property of Grantee.
If an Event of Default shall occur subsequent to Grantee requiring the
establishment of an impound account pursuant to this Section, Grantee may apply
all impounded funds against any sums due from Grantor to Grantee. Grantee shall
give to Grantor an annual accounting showing all credits and debits to and from
such impounded funds received from Grantor.

Section 3.08. Advances by Grantee. Grantee may make advances to perform any of
the covenants contained in this Deed to Secure Debt on Grantor’s behalf and all
sums so advanced (and all sums advanced pursuant to any other provision hereof)
by Grantee shall be secured hereby. Grantor shall repay on demand all sums so
advanced with interest thereon at the Default Rate, such interest to be computed
from and including the date of the making of such advance to and including the
date of such repayment, and at Grantee’s election, Grantee may add the amount of
such advance to the principal balance of the Loan.

Section 3.09. Negative Covenants. Without limiting the terms and conditions of
Section 7 of the Loan Agreement, Grantor agrees that Grantor shall not, without
the prior written consent of Grantee (each, a “Prohibited Transaction”), sell,
convey, mortgage, grant, bargain, encumber, pledge, assign, or otherwise
transfer the Deed Estate or any part thereof or permit the Deed Estate or any
part thereof to be sold, conveyed, mortgaged, granted, bargained, encumbered,
pledged, assigned, or otherwise transferred, other than (a) sales/consumption of
inventory in the ordinary course of business, (b) the replacement of obsolete,
damaged or worn-out Personal Property, (c) in accordance with Section 7.01
herein, and (d) Permitted

 

11



Exceptions.. A sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer within the meaning of this Section shall be deemed to
include, but not limited to, (a) an installment sales agreement wherein Grantor
agrees to sell the Deed Estate or any part thereof for a price to be paid in
installments; and (b) an agreement by Grantor leasing all or any part of the
Deed Estate (other than the Permitted Lease and room rentals in the ordinary
course of business) or a sale, assignment or other transfer of, or the grant of
a security interest in, Grantor’s right, title and interest in and to any Lease
or any Rents. Notwithstanding the foregoing, individual stockholders or limited
partners of the Grantor Parties may pledge their interests in the Grantor
Parties so long as such pledge does not, or could not potentially, result in a
Change of Control or a change in ownership of a majority interest in the Grantor
Parties.

Grantee’s consent to a Prohibited Transaction shall be subject to the
satisfaction of such conditions as Grantee shall determine in its sole
discretion, including, without limitation, (i) Grantor having executed and
delivered such modifications to the terms of this Deed to Secure Debt and the
other Loan Documents as Grantee shall request, (ii) the Prohibited Transaction
having been approved by each of the rating agencies which have issued ratings in
connection with any Securitization of the Loan as well as any other rating
agency selected by Grantee, and (iii) the proposed transferee having assumed the
Note, this Deed to Secure Debt and the other Loan Documents (as modified
pursuant to clause (i) above). In addition, any such consent shall be
conditioned upon the payment by Grantor to Grantee of (x) a fee equal to one
percent (1%) of the then outstanding principal balance of the Note and (y) all
out-of-pocket costs and expenses incurred by Grantee in connection with such
consent, including, without limitation, reasonable attorneys’ fees. Grantee
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Obligations
immediately due and payable upon Grantor’s sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, or transfer of the Deed Estate without
Grantee’s consent, as required hereunder. The provisions of this Section shall
apply to every sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer of the Deed Estate regardless of whether voluntary or
not, or whether or not Grantee has consented to any previous sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, or transfer of the
Deed Estate.

ARTICLE IV

POSSESSION, USE AND RELEASE OF THE DEED ESTATE

Section 4.01. Casualty or Condemnation. Grantor, immediately upon obtaining
knowledge of any casualty to any portion of the Deed Estate or of any proceeding
or negotiation for the taking of all or any portion of the Deed Estate in
condemnation or other eminent domain proceedings, shall notify Grantee of such
casualty, proceeding or negotiation. Any award, compensation or other payment
resulting from such casualty or condemnation or eminent domain proceeding, as
applicable, shall be applied as set forth below (the “Proceeds”). Grantee may
participate in any condemnation or eminent domain proceeding, and Grantor will
deliver or cause to be delivered to Grantee all instruments reasonably requested
by Grantee to permit such participation.

(a)

Casualty. (i)  In the event of any material damage to or destruction of the Deed
Estate or any part thereof, Grantor will promptly give written notice to
Grantee, generally describing the nature and extent of such damage or
destruction. No damage to or destruction of the Deed Estate shall relieve
Grantor of its obligation to pay any monetary sum due under the Loan Documents
at the time and in the manner provided in the Loan Documents.

 

 

12



 

(ii)

In the event of any damage to or destruction of the Deed Estate or any part
thereof, Grantor, whether or not the Proceeds, if any, on account of such damage
or destruction shall be sufficient for the purpose, at its expense, shall within
a reasonable time thereafter cause the Restoration to be commenced and
completed.

(iii)

Proceeds received by Grantee and Grantor on account of any occurrence of damage
to or destruction of the Deed Estate or any part thereof, less the costs, fees
and expenses incurred by Grantee and Grantor in the collection thereof,
including, without limitation, adjuster’s fees and expenses and reasonable
attorneys’ fees and expenses (the “Net Insurance Proceeds”), shall be paid to
(1) Grantor, if the amount of such Net Insurance Proceeds is less than $100,000
and applied by Grantor toward the cost of the Restoration, and (2) Grantee, if
the amount of such Net Insurance Proceeds is $100,000 or greater. Net Insurance
Proceeds paid to Grantee shall be held and disbursed by Grantee, or as Grantee
may from time to time direct, as the Restoration progresses, to pay or reimburse
Grantor for the cost of the Restoration, upon written request of Grantor
accompanied by evidence, reasonably satisfactory to Grantee, that (aa) the
Restoration is in full compliance with all Applicable Regulations and all
private restrictions and requirements, (bb) the amount requested has been paid
or is then due and payable and is properly a part of such cost, (cc) there are
no mechanics’ or similar liens for labor or materials theretofore supplied in
connection with the Restoration, (dd) if the estimated cost of the Restoration
exceeds the Net Insurance Proceeds (exclusive of Proceeds received from
Grantor’s business income insurance), Grantor has deposited into an escrow
satisfactory to Grantee such excess amount, which sum will be disbursed pursuant
to escrow instructions satisfactory to Grantee, and (ee) the balance of such Net
Insurance Proceeds, together with the funds deposited into escrow, if any,
pursuant to the preceding subsection (dd), after making the payment requested
will be sufficient to pay the balance of the cost of the Restoration. Upon
receipt by Grantee of evidence reasonably satisfactory to it that the
Restoration has been completed and the cost thereof paid in full, and that there
are no mechanics’ or similar liens for labor or materials supplied in connection
therewith, the balance, if any, of such Net Insurance Proceeds shall be paid to
Grantor. If at the time of the damage or destruction to the Deed Estate or at
any time thereafter an Event of Default shall have occurred and be continuing
under the Loan Documents, all Net Insurance Proceeds shall be paid to Grantee,
and Grantee may retain and apply the Net Insurance Proceeds toward the
Obligations whether or not then due and payable, in such order, priority and
proportions as Grantee in its discretion shall deem proper, or to cure such
Event of Default, or, in Grantee’s discretion, Grantee may pay such Net
Insurance Proceeds in whole or in part to Grantor to be applied toward the cost
of the Restoration. If Grantee shall receive and retain Net Insurance Proceeds,
the lien of this Deed to Secure Debt shall be reduced only by the amount
received and retained by Grantee and actually applied by Grantee in reduction of
the Obligations.

 

 

13



 

(b)

Condemnation. (i) In case of a taking of all or any part of the Deed Estate or
the commencement of any proceedings or negotiations which might result in a
taking, for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of condemnation or eminent domain or by agreement
between Grantee, Grantor and those authorized to exercise such right (“Taking”),
Grantor will promptly give written notice thereof to Grantee, generally
describing the nature and extent of such Taking. Grantee shall file and
prosecute on behalf of Grantee and Grantor any and all claims for Proceeds, and
all Proceeds on account of a Taking shall be paid to Grantee.

(ii)

In case of a Taking of the whole of the Deed Estate, other than for temporary
use (“Total Taking”), or in case of a Taking of less than all of the Deed Estate
(“Partial Taking”), the Loan Documents shall remain in full force and effect. In
the case of a Partial Taking, Grantor, whether or not the Proceeds, if any, on
account of such Partial Taking shall be sufficient for the purpose (but provided
they are made available by Grantee for such purpose), at its own cost and
expense, will within a reasonable time thereafter commence and complete the
Restoration. In case of a Partial Taking, other than a temporary use, of such a
substantial part of the Deed Estate as shall result in the Deed Estate remaining
after such Partial Taking being unsuitable for use, such Taking shall be deemed
a Total Taking.

(iii)

In case of a temporary use of the whole or any part of the Deed Estate by a
Taking, the Loan Documents shall remain in full force and effect without any
reduction of any monetary sum payable under the Loan Documents. In any
proceeding for such Taking, Grantee shall have the right to intervene and
participate; provided that, if such intervention shall not be permitted, Grantor
shall consult with Grantee, its attorneys and experts, and make all reasonable
efforts to cooperate with Grantee in the prosecution or defense of such
proceeding. At the termination of any such use or occupation of the Deed Estate,
Grantor will, at its own cost and expense, promptly commence and complete the
Restoration.

(iv)

Proceeds on account of a Taking, less the costs, fees and expenses incurred by
Grantee and Grantor in connection with the collection thereof, including,
without limitation, reasonable attorneys’ fees and expenses, shall be applied in
the following order:

 

(x)

Proceeds received on account of a Total Taking shall be allocated as follows:

 

 

14



 

 

(aa)

There shall be paid to the Grantee an amount up to the sum of the outstanding
principal, including all sums advanced by Grantee hereunder, and interest under
the Note, all as of the date on which such payment is made, such amount shall be
applied first against all sums advanced by Grantee under this Deed to Secure
Debt, second against the accrued but unpaid interest on the Note, and third to
the remaining unpaid principal amount of the Note. If the Proceeds received on
account of a Total Taking are not sufficient to satisfy the outstanding
principal balance of the Note, all accrued but unpaid interest on the Note, all
other sums due under the Note, all sums advanced by Grantee under this Deed to
Secure Debt and all other sums due and payable under this Deed to Secure Debt
and the other Loan Documents corresponding to the Premises (collectively, the
“Outstanding Obligations”), Grantor shall pay to Grantee simultaneously with the
payment of such Proceeds to Grantee the difference between the amount of such
Proceeds and the amount of the Outstanding Obligations.

 

(bb)

Any remaining balance shall be paid to Grantor.

 

(y)

Proceeds received on account of a Partial Taking shall be held and allocated as
follows:

 

(i)

first, toward the cost of the Restoration, such application of net awards and
other payments to be made substantially in the manner provided in
Section 4.01(a)(iii) of this Deed to Secure Debt; and

 

(ii)

then, all or any portion of the balance of such proceeds shall, in Grantee’s
sole discretion, either be paid to:

 

(1)

Grantee, as the holder of this Deed to Secure Debt, and applied toward the
Outstanding Obligations in such order, priority and proportion, and at such time
on or prior to the Maturity Date (as defined in the Note), as Grantee shall
determine; or

 

(2)

Grantor; provided, however, in Grantee’s sole discretion, such proceeds shall be
pledged to Grantee to secure the Outstanding Obligations pursuant to a security
agreement reasonably satisfactory to Grantee, or, with Grantee’s consent,
Grantor shall provide Grantee with alternative security satisfactory to Grantee
in its sole discretion.

Grantee may deposit any funds held by it in accounts insured by any federal or
state agency and may commingle such funds with other funds and accounts of
Grantee.

(z)

Proceeds received on account of a Taking for temporary use shall be held by
Grantee and applied to the payment of the monthly installments of combined
interest and principal becoming due under the Note, until such Taking for
temporary use is terminated and the Restoration, if any, has been completed;
provided, however, that, if any portion of any such award or payment is made by
reason of any damage to or destruction of the Deed Estate, such portion shall be
held and applied as provided in Section 4.01(a)(iii) hereof. The balance, if
any, of such awards and payments shall be paid to Grantor.

 

 

15



 

(v)

Notwithstanding the foregoing, if at the time of any Taking or at any time
thereafter an Event of Default shall have occurred and be continuing under the
Loan Documents, Grantee is hereby authorized and empowered, in the name and on
behalf of Grantor and otherwise, to file and prosecute Grantor’s claim, if any,
for an award on account of any Taking and to collect such award and apply the
same, after deducting all costs, fees and expenses incident to the collection
thereof (the “Net Award”), toward the Obligations whether or not then due and
payable, in such order, priority and proportions as Grantee in its discretion
shall deem proper, or to cure such Event of Default, or, in Grantee’s
discretion, Grantee may pay the Net Award in whole or in part to Grantor to be
applied toward the cost of the Restoration. If Grantee shall receive and retain
the Net Award, the lien of this Deed to Secure Debt shall be reduced only by the
amount received and retained by Grantee and actually applied by Grantee in
reduction of the Obligations.

Section 4.02. Conveyance in Anticipation of Condemnation, Granting of Easements,
Etc. If no Event of Default shall have occurred and be continuing, Grantor may,
from time to time with respect to its interest in the Deed Estate, and with
Grantee’s prior written consent, (i) sell, assign, convey or otherwise transfer
any interest therein to any person legally empowered to take such interest under
the power of eminent domain, (ii) grant easements and other rights in the nature
of easements, (iii) release existing easements or other rights in the nature of
easements which are for the benefit of the Deed Estate, (iv) dedicate or
transfer unimproved portions of the Deed Estate for road, highway or other
public purposes, (v) execute petitions to have the Deed Estate annexed to any
municipal corporation or utility district, and (vi) execute and deliver to any
person any instrument appropriate to confirm or effect such grants, releases,
dedications and transfers.

Section 4.03. Grantee’s Power. At any time, or from time to time, without
liability therefor, Grantee, without affecting the personal liability of any
person for payment of the Obligations or the effect of this Deed to Secure Debt
upon the remainder of said Deed Estate, may from time to time without notice
(i) release any part of said Deed Estate, (ii) consent in writing to the making
of any map or plat thereof, (iii) join in granting any easement thereon,
(iv) join in any extension agreement or any agreement subordinating the lien or
charge hereof, (v) release any person so liable, (vi) extend the maturity or
alter any of the terms of any Obligations, (vii) grant other indulgences,
(viii) take or release any other or additional security for any Obligations,
(ix) make compositions or other arrangements with debtors in relation thereto,
or (x) advance additional funds to protect the security hereof or to pay or
discharge the Obligations in the event Grantor fails to do so, and all amounts
so advanced shall be secured hereby and shall be due and payable upon demand by
Grantee.

ARTICLE V

SECURITY INTEREST

Section 5.01. Security Agreement. With respect to the Personal Property or any
portion of the Deed Estate which constitutes fixtures or other property governed
by the UCC, this Deed to Secure Debt shall constitute a security agreement
between Grantor, as the debtor, and Grantee, as the secured party, and Grantor
hereby grants to Grantee a security interest in such portion of the Deed Estate.
Cumulative of all other rights of Grantee hereunder, Grantee shall have all of
the rights conferred upon secured parties by the UCC. Grantor authorizes Grantee
to file financing statements with respect to the security interest of Grantee,
continuation statements with respect thereto, and any amendments to such
financing statements which may be necessitated by reason of any of the changes
described in Section 6.C of the Loan Agreement.

 

16



Furthermore, at any time, and from time to time, Grantor will execute and
deliver to Grantee all financing statements that may from time to time be
required by Grantee to establish and maintain the validity and priority of the
security interest of Grantee, or any modification thereof. Grantee may exercise
any or all of the remedies of a secured party available to it under the UCC with
respect to such property. If, upon the occurrence and during the continuance of
an Event of Default, Grantee proceeds to dispose of such property in accordance
with the provisions of the UCC, 10 days’ notice by Grantee to Grantor shall be
deemed to be reasonable notice under any provision of the UCC requiring such
notice; provided, however, that Grantee may at its option dispose of such
property in accordance with Grantee’s rights and remedies with respect to the
real property pursuant to the provisions of this Deed to Secure Debt, in lieu of
proceeding under the UCC. Grantor represents that its exact legal name and state
of formation or organization are as set forth in the first paragraph of this
Deed to Secure Debt. Grantor agrees that, notwithstanding any provision in the
UCC to the contrary, Grantor shall not file a termination statement of any
financing statement filed by Grantee in connection with any security interest
granted under this Deed to Secure Debt if Grantee reasonably objects to the
filing of such termination statement.

Section 5.02. Effective as a Financing Statement and Fixture Filing. This Deed
to Secure Debt shall be effective as a financing statement filed as a fixture
filing with respect to all fixtures included within the Deed Estate and is to be
filed for record in the real estate records of each county where any part of the
Deed Estate (including said fixtures) is situated. This Deed to Secure Debt
shall also be effective as a financing statement covering any other portion of
the Deed Estate and may be filed in any other appropriate filing or recording
office. The mailing address of Grantor is the address of Grantor set forth in
the introductory paragraph of this Deed to Secure Debt, and the address of the
Grantee from which information concerning the security interests hereunder may
be obtained is the address of Grantee as set forth in the introductory paragraph
of this Deed to Secure Debt. A carbon, photographic or other reproduction of
this Deed to Secure Debt or of any financing statement relating to this Deed to
Secure Debt shall be sufficient as a financing statement for any of the purposes
referred to in this Section.

Information concerning the security interest created by this instrument may be
obtained from Grantee, as secured party, at the address of Grantee stated in the
introductory paragraph of this Deed to Secure Debt. The mailing address of
Grantor, as debtor, is as stated in the introductory paragraph of this Deed to
Secure Debt.

Grantor and Grantee agree that the filing of any such financing statement or
statements in the records normally having to do with personal property shall not
in any way affect the agreement of Grantor and Grantee that the Personal
Property at all times and for all purposes and in all proceedings, legal or
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether (1) any such item is physically attached to the
improvements, (2) serial numbers are used for the better identification of
certain items capable of being thus identified in an exhibit to this Deed to
Secure Debt, or (3) any such item is referred to or reflected in any such
financing statement or statements so filed at any time. Similarly, the mention
in any such financing statement or statements of the rights in and to (A) the
proceeds of any insurance policy, or (B) any award in eminent domain proceedings
for a taking or for loss of value, or (C) Grantor’s interest as lessor in any
present or future lease or rights to income growing out of any such leases,
shall not in any way alter any of the rights of Grantee as determined by this
Deed to Secure Debt or affect the priority of Grantee’s security interest
granted hereby or by any other recorded document, it being understood and agreed
that such mention in such financing statement or statements is solely for the
protection of Grantee in the event any court shall at any time hold with respect
thereto, that notice of Grantee’s priority of interest, to be effective against

 

17



all persons or against a particular class of persons, must be filed in the
Uniform Commercial Code records.

Grantor warrants that Grantor’s name, identity or corporate structure and
residence or principal place of business are set forth herein. Grantor covenants
and agrees that Grantor will promptly execute any financing statements or other
instruments deemed necessary by Grantee to prevent any filed financing statement
from becoming misleading or losing its perfected status.

The mailing address of the “Secured Party” from which information concerning the
security interest may be obtained, and the mailing address of “Grantor,” are as
set forth herein; and a statement indicating the types, or describing the items,
of collateral making up the Deed Estate is set forth hereinabove.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Each of the following shall be an event of
default under this Deed to Secure Debt (each an “Event of Default”):

(a)

Subject to the provisions of Section 3.05(b) of this Deed to Secure Debt, if
Grantor fails to pay, prior to delinquency, any taxes, assessments or other
charges the failure of which to pay will result in the imposition of a lien
against the Deed Estate pursuant to Applicable Regulations.

(b)

If Grantor shall fail to maintain insurance in accordance with the requirements
of Section 3.06 of this Deed to Secure Debt.

(c)

If Grantor fails to observe or perform any of the covenants, conditions, or
obligations of this Deed to Secure Debt, provided, however, if any such failure
does not involve the payment of any principal, interest or other monetary sum
due under the Note, is not willful or intentional, does not place any rights or
interest in collateral of Grantee in immediate jeopardy, and is within the
reasonable power of Grantor to promptly cure after receipt of notice thereof,
all as determined by Grantee in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Grantee shall have given Grantor notice
thereof and a period of 30 days shall have elapsed, during which period Grantor
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
30-day period, as determined by Grantee in its reasonable discretion, and
Grantor is diligently pursuing a cure of such failure, then Grantor shall have a
reasonable period to cure such failure beyond such 30-day period, which shall in
no event exceed 90 days after receiving notice of the failure from Grantee. If
Grantor shall fail to correct or cure such failure within such 90-day period, an
Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required.

(d)

If there is an “Event of Default” under the Loan Agreement.

 

 

18



Section 6.02. Remedies. Upon the occurrence and during the continuance of an
Event of Default subject to the limitations set forth in Section 6.01, Grantee
may declare all or any part of the Obligations to be due and payable, and the
same shall thereupon become due and payable without any presentment, demand,
protest or notice (including notice of intent to accelerate and notice of
acceleration) of any kind except as otherwise expressly provided herein.
Furthermore, upon the occurrence and during the continuance of an Event of
Default, Grantee may:

(a)

Either in person or by agent, with or without bringing any action or proceeding,
or by a receiver appointed by a court, and without regard to the adequacy of its
security, enter upon and take possession of the Deed Estate or any part thereof
and do any acts which it deems necessary or desirable to preserve the value,
marketability or rentability of the Deed Estate, or part thereof or interest
therein, increase the income therefrom or protect the security hereof and, with
or without taking possession of the Deed Estate, take any action described
herein, sue for or otherwise collect the Rents, including those past due and
unpaid, and apply the same, less costs and expenses of operation and collection
including reasonable attorneys’ fees, upon any Obligations, all in such order as
Grantee may determine. The entering upon and taking possession of the Deed
Estate, the taking of any action described herein, the collection of such Rents,
and the application thereof as aforesaid, shall not cure or waive any Event of
Default or notice of default or invalidate any act done in response to such
Event of Default or pursuant to such notice of default and, notwithstanding the
continuance in possession of the Deed Estate or the collection, receipt and
application of Rents, Grantee shall be entitled to exercise every right provided
for in any of the Loan Documents or by law upon any Event of Default, including
the right to exercise the power of sale herein conferred;

(b)

Commence an action to foreclose this Deed to Secure Debt in a single parcel or
in several parcels, appoint a receiver or specifically enforce any of the
covenants hereof;

(c)

Exercise any or all of the remedies available to a secured party under the
Uniform Commercial Code as adopted in the State (“UCC”), including, without
limitation:

 

(i)

Either personally or by means of a court appointed receiver, commissioner or
other officer, take possession of all or any of the Personal Property and
exclude therefrom Grantor and all others claiming under Grantor, and thereafter
hold, store, use, operate, manage, maintain and control, make repairs,
replacements, alterations, additions and improvements to and exercise all rights
and powers of Grantor in respect of the Personal Property or any part thereof.
In the event Grantee demands or attempts to take possession of the Personal
Property in the exercise of any rights under any of the Loan Documents, Grantor
promises and agrees to promptly turn over and deliver complete possession
thereof to Grantee;

 

 

19



 

 

(ii)

Without notice to or demand upon Grantor, make such payments and do such acts as
Grantee may deem necessary to protect its security interest in the Personal
Property, including, without limitation, paying, purchasing, contesting or
compromising any encumbrance, charge or lien which is prior to or superior to
the security interest granted hereunder and, in exercising any such powers or
authority, to pay all expenses incurred in connection therewith;

 

(iii)

Require Grantor to assemble the Personal Property or any portion thereof, at the
Premises, and promptly to deliver such Personal Property to Grantee, or an agent
or representative designated by it. Grantee, and its agents and representatives,
shall have the right to enter upon the Deed Estate to exercise Grantee’s rights
hereunder;

 

(iv)

Sell, lease or otherwise dispose of the Personal Property at public sale, with
or without having the Personal Property at the place of sale, and upon such
terms and in such manner as Grantee may determine. Grantee may be a purchaser at
any such sale;

 

(v)

Unless the Personal Property is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, Grantee shall
give Grantor at least 10 days’ prior written notice of the time and place of any
public sale of the Personal Property or other intended disposition thereof. Such
notice may be delivered to Grantor at the address set forth at the beginning of
this Deed to Secure Debt and shall be deemed to be given as provided herein; and

 

(vi)

Any sale made pursuant to the provisions of this subsection shall be deemed to
have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of all or a portion of the other Deed Estate
under power of sale as provided herein upon giving the same notice with respect
to the sale of the Personal Property hereunder as is required for such sale of
the other Deed Estate under power of sale, and such sale shall be deemed to be
pursuant to a security agreement covering both real and personal property under
the UCC.

(d)

Exercise all of Grantor’s rights and remedies under the Indemnity Agreements,
including, without limitation, making demands and claims and receiving payments
under the Indemnity Agreements. Grantor hereby grants Grantee a power of
attorney (which grant shall be deemed irrevocable and coupled with an interest)
to exercise such rights and remedies;

 

 

20



 

(e)

Apply any sums then deposited in the impound account described in Section 3.07
toward payment of the taxes, assessment and insurance premiums for the Deed
Estate and/or as a credit on the Obligations in such priority and proportion as
Grantee may determine in its sole discretion;

(f)

If held by Grantee, surrender the insurance policies maintained pursuant to
Section 3.06, collect the unearned insurance premiums and apply such sums as a
credit on the Obligations in such priority and proportion as Grantee in its sole
discretion shall deem proper, and in connection therewith, Grantor hereby
appoints Grantee as agent and attorney-in-fact (which is coupled with an
interest and is therefore irrevocable) for Grantee to collect such insurance
premiums; and

(g)

Sell Grantor’s interest in the Deed Estate pursuant to the power of sale herein
conferred. If Grantee elects to sell Grantor’s interest in the Deed Estate by
exercise of such power of sale, Grantee shall cause such sale to be performed in
the manner then required by law.

 

 

21



 

 

(i)

Grantee, at its option, may sell the Deed Estate or any part of the Deed Estate
at one or more public sale or sales before the door of the courthouse of the
county in which the Deed Estate or any part of the Deed Estate is situated, to
the highest bidder for cash, in order to pay the Obligations, and all expenses
of sale and of all proceedings in connection therewith, including reasonable
attorneys’ fees, after advertising the time, place and terms of sale once a week
for four consecutive weeks immediately preceding such sale (but without regard
to the number of days) in a newspaper in which Sheriff’s sales are advertised in
said county. At any such public sale, Grantee may execute and deliver to the
purchaser a conveyance of the Deed Estate or any part of the Deed Estate in fee
simple with full warranties of title, and to this end Grantor hereby constitutes
and appoints Grantee the agent and attorney-in-fact of Grantor to make such sale
and conveyance, and thereby to divest Grantor of all right, title and equity
that Grantor may have in and to the Deed Estate and to vest the same in lawful
money of the United States payable at the time of sale, or as otherwise may then
be required by law. Grantee shall deliver to such purchaser or purchasers at
such sale or sales, and all the acts and doings of said agent and
attorney-in-fact are hereby ratified and confirmed and any recitals in said
conveyance or conveyances as to facts essential to a valid sale shall be binding
upon Grantor. The aforesaid power of sale and agency hereby granted are coupled
with an interest and are irrevocable by death or otherwise, are granted as
cumulative of the other remedies provided hereby or by law for collection of the
Obligations and shall not be exhausted by one exercise thereof but may be
exercised until full payment of all of the Obligations. In the event of any sale
under this Deed to Secure Debt by virtue of the exercise of the powers herein
granted, or pursuant to any order in any judicial proceeding or otherwise, the
Deed Estate may be sold as an entirety or in separate parcels and in such manner
or order as Grantee in its sole discretion may elect, and, if Grantee so elects,
Grantee may sell the personal property covered by this Deed to Secure Debt at
one or more separate sales in any manner permitted by the Uniform Commercial
Code of the State of Georgia, and one or more exercises of the powers herein
granted shall not extinguish nor exhaust such powers, until the entire Deed
Estate is sold or the Obligations are paid in full. If the Obligations are now
or hereafter further secured by any chattel mortgages, pledges, contracts of
guaranty, assignments of lease or other security instruments, Grantee may at its
option exhaust the remedies granted under any of said security instruments
either concurrently or independently and in such order as Grantee may determine.

 

(ii)

If an Event of Default shall have occurred and be continuing, Grantee may, in
addition to and not in abrogation of the rights covered under subsection (i)
above, either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (1) to enforce payment of the indebtedness
under the Note or the performance of any term, covenant, condition or agreement
of this Deed to Secure Debt or any other right and (2) to pursue any other
remedy available to it, all as Grantee at its sole discretion shall elect.

 

(iii)

As may be permitted by law, Grantee shall apply the proceeds of sale (1) first,
to payment of all costs, fees and expenses, including reasonable attorneys’ fees
and expenses incurred by the Grantee in exercising the power of sale or
foreclosing this Deed to Secure Debt, and (2) second, as directed by Grantee
toward the Obligations or as may be required by law.

 

(iv)

Grantee may in the manner provided by law postpone sale of all or any portion of
the Deed Estate.

 

(v)

Upon any foreclosure sale or sales of all or any portion of the Deed Estate
under the power herein granted, Grantee may bid for and purchase the Deed Estate
and shall be entitled to apply all or any part of the Obligations as a credit to
the purchase price.

 

(vi)

Grantor represents and warrants to Grantee that neither the Deed Estate nor any
part thereof is to be used as a dwelling place by Grantor at the time this Deed
to Secure Debt is entered into, and, accordingly, the notice requirements of
O.C.G.A. § 44-14-162.2 shall not be applicable to any exercise of the power of
sale contained in this Deed to Secure Debt.

Section 6.03. Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, Grantee, as a matter of right and without notice to
Grantor or anyone claiming under Grantor, and without regard to the then value
of the Deed Estate or the interest of Grantor therein, or the insolvency of
Grantor or the then-owner of the Deed Estate, may seek the

 

22



appointment of a receiver for the Deed Estate upon ex parte application to any
court of competent jurisdiction. Grantor waives any right to any hearing or
notice of hearing prior to the appointment of a receiver. Such receiver shall be
empowered (a) to take possession of the Deed Estate and any businesses conducted
by Grantor thereon and any business assets used in connection therewith, (b) to
exclude Grantor and Grantor’s agents, servants and employees from the Deed
Estate, or, at the option of the receiver, in lieu of such exclusion, to collect
a fair market rental from any such persons occupying any part of the Deed
Estate, (c) to collect the Rents, (d) to complete any construction that may be
in progress, (e) to continue the development, marketing and sale of the Deed
Estate, (f) to do such maintenance and make such repairs and alterations as the
receiver deems necessary, (g) to use all stores of materials, supplies and
maintenance equipment on the Deed Estate and replace such items at the expense
of the receivership estate, (h) to pay all taxes and assessments against the
Deed Estate, all premiums for insurance thereon, all utility and other operating
expenses, and all sums due under any prior or subsequent encumbrance, (i) to
request that Grantee advance such funds as may reasonably be necessary to the
effective exercise of the receiver’s powers, on such terms as may be agreed upon
by the receiver and Grantee, but not in excess of the Default Rate, and
(j) generally to do anything that Grantor could legally do if Grantor were in
possession of the Deed Estate. All expenses incurred by the receiver or his
agents, including obligations to repay funds borrowed by the receiver, shall
constitute a part of the Obligations. Any revenues collected by the receiver
shall be applied first to the expenses of the receivership, including reasonable
attorneys’ fees incurred by the receiver and by Grantee, together with interest
thereon at the highest rate of interest applicable in the Note from the date
incurred until repaid, and the balance shall be applied toward the Obligations
or in such other manner as the court may direct.

Section 6.04. Remedies Not Exclusive. Grantee shall be entitled to enforce
payment and performance of any Obligations and to exercise all rights and powers
under this Deed to Secure Debt or under any Loan Documents or Other Agreements
or any laws now or hereafter in force, notwithstanding some or all of the
Obligations may now or hereafter be otherwise secured, whether by mortgage, deed
of trust, pledge, lien, assignment or otherwise. Neither the acceptance of this
Deed to Secure Debt nor its enforcement, whether by court action or pursuant to
the power of sale or other powers herein contained, shall prejudice or in any
manner affect Grantee’s right to realize upon or enforce any other security now
or hereafter held by Grantee, it being agreed that Grantee shall be entitled to
enforce this Deed to Secure Debt and any other security now or hereafter held by
Grantee in such order and manner as it may in its absolute discretion determine.
No remedy herein conferred upon or reserved to Grantee is intended to be
exclusive of any other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Grantee, or to which Grantee may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Grantee. Grantee may pursue inconsistent remedies.

The acceptance by Grantee of any sum after the same is due shall not constitute
a waiver of the right either to require prompt payment, when due, of all other
sums hereby secured or to declare a subsequent Event of Default as herein
provided. The acceptance by Grantee of any sum in an amount less than the sum
then due shall be deemed an acceptance on account only and upon condition that
it shall not constitute a waiver of the obligation of Grantor to pay the entire
sum then due, and failure of Grantor to pay such entire sum then due shall be an
Event of Default, notwithstanding such acceptance of such amount on account, as
aforesaid. Grantee shall be, at all times thereafter and until the entire sum
then due as contemplated by the Loan Documents shall have been paid, and
notwithstanding the acceptance by Grantee thereafter of further sums on account,
or otherwise, entitled to exercise all rights in this instrument conferred

 

23



upon them or either of them, and the right to proceed with a sale under any
notice of default, or an election to sell, or the right to exercise any other
rights or remedies hereunder, shall in no way be impaired, whether any of such
amounts are received prior or subsequent to such proceeding, election or
exercise. Consent by Grantee to any action or inaction of Grantor which is
subject to consent or approval of Grantee hereunder shall not be deemed a waiver
of the right to require such consent or approval to future or successive actions
or inactions.

Section 6.05. Possession of Deed Estate. In the event of a trustee’s sale or
foreclosure sale hereunder and after the time of such sale, Grantor occupies the
portion of the Deed Estate so sold, or any part thereof, Grantor shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of either tenant or
landlord, at a reasonable rental per day based upon the value of the portion of
the Deed Estate so occupied, such rental to be due and payable daily to the
purchaser. An action of unlawful detainer shall lie if the tenant holds over
after a demand in writing for possession of such Deed Estate; and this Deed to
Secure Debt and a trustee’s or sheriff’s deed shall constitute a lease and
agreement under which the tenant’s possession arose and continued. Nothing
contained in this Deed to Secure Debt shall be construed to constitute Grantee
as a “mortgagee in possession” in the absence of its taking actual possession of
the Deed Estate pursuant to the powers granted herein.

Section 6.06. Waiver of Rights. Grantor waives the benefit of all laws now
existing or that hereafter may be enacted (i) providing for any appraisement
before sale of any portion of the Deed Estate, or (ii) in any way extending the
time for the enforcement of the collection of the Obligations or creating or
extending a period of redemption from any sale made in collecting the
Obligations. Grantor agrees that Grantor will not at any time insist upon, plea,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension, redemption or
homestead exemption, and Grantor, for Grantor, Grantor’s representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Deed Estate, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, homestead exemption, notice of
election to mature or declare due the whole of the Obligations and marshaling in
the event of foreclosure of the liens hereby created. If any law referred to in
this Section and now in force, of which Grantor, Grantor’s heirs, devisees,
representatives, successors and assigns or other person might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the application of this Section.
Grantor expressly waives and relinquishes any and all rights, remedies and
defenses that Grantor may have or be able to assert by reason of the laws of the
State pertaining to the rights, remedies and defenses of sureties.

Section 6.07. Relief From Stay. In the event that Grantor commences a case under
the Code or is the subject of an involuntary case that results in an order for
relief under the Code, subject to court approval, Grantee shall thereupon be
entitled and Grantor irrevocably consents to relief from any stay imposed by
Section 362 of the Code on or against the exercise of the rights and remedies
otherwise available to Grantee as provided in the Loan Documents and Grantor
hereby irrevocably waives its rights to object to such relief. In the event
Grantor shall commence a case under the Code or is the subject of an involuntary
case that results in an order for relief under the Code, Grantor hereby agrees
that no injunctive relief against Grantee shall be sought under Section 105 or
other provisions of the Code by Grantor or other person or entity claiming
through Grantor, nor shall any extension be sought of the stay provided by
Section 362 of the Code.

 

24



Section 6.08. Cash Collateral. Grantor hereby acknowledges and agrees that in
the event that Grantor commences a case under the Code or is the subject of an
involuntary case that results in an order for relief under the Code: (i) that
all of the Rents are, and shall for purposes be deemed to be, “proceeds,
product, offspring, rents, or profits” of the Premises covered by the lien of
this Deed to Secure Debt, as such quoted terms are used in Section 552(b) of the
Code; (ii) that in no event shall Grantor assert, claim or contend that any
portion of the Rents are, or should be deemed to be, “accounts” or “accounts
receivable” within the meaning of the Code and/or applicable state law;
(iii) that the Rents are and shall be deemed to be in any such bankruptcy
proceeding “cash collateral” of Grantee as that term is defined in Section 363
of the Code; and (iv) that Grantee has valid, effective, perfected, enforceable
and “choate” rights in and to the Rents without any further action required on
the part of Grantee to enforce or perfect its rights in and to such cash
collateral, including, without limitation, providing notice to Grantor under
Section 546(b) of the Code.

Section 6.09. Assignment of Rents and Leases. (a) Grantor hereby assigns,
transfers, conveys and sets over to Grantee all of Grantor’s estate, right,
title and interest in, to and under the Leases, whether existing on the date
hereof or hereafter entered into, together with any changes, extensions,
revisions or modifications thereof and all rights, powers, privileges, options
and other benefits of Grantor as the lessor under the Leases regarding the
current tenants and any future tenants, and all the Rents from the Leases,
including those now due, past due or to become due. Grantor irrevocably appoints
Grantee its true and lawful attorney-in-fact, at the option of Grantee, at any
time and from time to time upon the occurrence and during the continuance of an
Event of Default, to take possession and control of the Premises, pursuant to
Grantor’s rights under the Leases, to exercise any of Grantor’s rights under the
Leases, and to demand, receive and enforce payment, to give receipts, releases
and satisfaction and to sue, in the name of Grantor or Grantee, for all of the
Rents. The power of attorney granted hereby shall be irrevocable and coupled
with an interest and shall terminate only upon the payment of all sums due
Grantee for all losses, costs, damages, fees and expenses whatsoever associated
with the exercise of this power of attorney, and Grantor hereby releases Grantee
from all liability (other than as a result of the gross negligence or willful
misconduct of Grantee) whatsoever for the exercise of the foregoing power of
attorney and all actions taken pursuant thereto. The consideration received by
Grantor to execute and deliver this assignment and the liens and security
interests created herein is legally sufficient and will provide a direct
economic benefit to Grantor. It is intended by Grantor and Grantee that the
assignment set forth herein constitutes an absolute assignment and not merely an
assignment for additional security. Notwithstanding the foregoing, this
assignment shall not be construed to bind Grantee to the performance of any of
the covenants, conditions or provisions of Grantor contained in the Leases or
otherwise to impose any obligation upon Grantee, and, so long as no Event of
Default shall have occurred and be continuing, Grantor shall have a license,
revocable upon an Event of Default, to possess and control the Premises and
collect and receive all Rents. Upon an Event of Default, such license shall be
automatically revoked.

 

25



 

(b)

Upon the occurrence and during the continuance of an Event of Default, Grantee
may, at any time without notice (except if required by applicable law), either
in person, by agent or by a court-appointed receiver, regardless of the adequacy
of Grantee’s security, and at its sole election (without any obligation to do
so), enter upon and take possession and control of the Premises, or any part
thereof, to perform all acts necessary and appropriate to operate and maintain
the Premises, including, but not limited to, execute, cancel or modify the
Leases, make repairs to the Premises, execute or terminate contracts providing
for the management or maintenance of the Premises, all on such terms as are
deemed best to protect the security of this assignment, and in Grantee’s or
Grantor’s name, sue for or otherwise collect such Rents as specified in this
Deed to Secure Debt as the same become due and payable, including, but not
limited to, Rents then due and unpaid. Grantee may so sue for or otherwise
collect such Rents with or without taking possession of the Premises. Grantor
agrees that upon the occurrence and during the continuance of an Event of
Default, each tenant of the Premises shall make its rent payable to and pay such
rent to Grantee (or Grantee’s agents) on Grantee’s written demand therefor,
delivered to such tenant personally, by mail, or by delivering such demand to
each rental unit, without any liability on the part of said tenant to inquire
further as to the existence of an Event of Default by Grantor.

(c)

Rents collected subsequent to any Event of Default shall be applied at the
direction of, and in such order as determined by, Grantee to the costs, if any,
of taking possession and control of and managing the Premises and collecting
such amounts, including, but not limited to, reasonable attorney’s fees,
receiver’s fees, premiums on receiver’s bonds, costs of repairs to the Premises,
premiums on insurance policies, taxes, assessments and other charges on the
Premises, and the costs of discharging any obligation or liability of Grantor
with respect to the Leases and to the sums secured by this Deed to Secure Debt.
Grantee or the receiver shall have access to the books and records used in the
operation and maintenance of the Premises and shall be liable to account only
for those Rents actually received.

(d)

Grantee shall not be liable to Grantor, anyone claiming under or through Grantor
or anyone having an interest in the Premises by reason of anything done or left
undone by Grantee hereunder, except to the extent of Grantee’s gross negligence
or willful misconduct.

(e)

Any entering upon and taking possession and control of the Premises by Grantee
or the receiver and any application of Rents as provided herein shall not cure
or waive any Event of Default hereunder or invalidate any other right or remedy
of Grantee under applicable law or provided therein.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Satisfaction/Partial Release. If and when the Obligations shall
have become due and payable (whether by lapse of time or by acceleration or by
the exercise of the privilege of prepayment), and Grantor shall pay or cause to
be paid (provided such payment is permitted or required by the Note the full
amount thereof and shall also pay or cause to be paid all other sums payable by
the Grantor Parties to the Grantee Entities with respect to the Obligations,
then this Deed to Secure Debt shall be void (otherwise it shall remain in full
force and effect in law and equity forever) and Grantee agrees to execute an
instrument evidencing the satisfaction of all obligations under this Deed to
Secure Debt and releasing this Deed to Secure Debt which shall be prepared and
recorded at Grantor’s sole expense. In addition and notwithstanding the
foregoing, Grantor may request release of a single property (the “Release Site”)
securing the Obligations ("Partial Release") provided that (i) no Event of
Default has occurred or is continuing under the Loan Documents with Grantee or
any of its Affiliates, (ii) the Fixed Charge Coverage Ratio (as defined in the
Loan Documents) on all remaining properties securing the Obligations exceeds
1.3:1 on an aggregate and individual basis, (iii) the Release

 

26



Site is being sold by the Grantor in an arms-length transaction, (iv) proceeds
from the sale of the Release Site are being used to repay the Obligations
assigned to the Release Site, and such payment shall be subject to any
applicable prepayment premiums or penalties, (v) Grantor gives at least 30-days
prior notice to Grantee, (vi) a minimum of four (4) hotel real property sites
remain in the portfolio (in other words, continue to secure the Obligations), 
(vii) more than nine (9) months have passed since the date of this Deed to
Secure Debt, and (viii) the remaining unexpired term of the Loan exceeds six (6)
months.

 

Section 7.02. Limitation of Rights of Others. Nothing in this Deed to Secure
Debt is intended or shall be construed to give to any person, other than Grantor
and the holder of the Note, any legal or equitable right, remedy or claim under
or in respect of this Deed to Secure Debt or any covenant, condition or
provision herein contained.

Section 7.03. Severability. In case any one or more of the provisions contained
herein or in the Note shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Deed to Secure Debt shall be construed as
if such provision had never been contained herein or therein.

Section 7.04. Notices; Amendments; Waiver. All notices, demands, designations,
certificates, requests, offers, consents, approvals, appointments and other
instruments given pursuant to this Deed to Secure Debt (collectively called
“Notices”) shall be in writing and given by (a) hand delivery, (b) facsimile,
(c) express overnight delivery service or (d) certified or registered mail,
return receipt requested and shall be deemed to have been delivered upon
(i) receipt, if hand delivered, (ii) transmission, if delivered by facsimile,
(iii) the next Business Day, if delivered by express overnight delivery service,
or (iv) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
(or facsimile numbers, as applicable) specified below:

If to Grantor:

Supertel Limited Partnership
309 North 5th Street, PO Box 1448
Norfolk, Nebraska 68701
Attn: Donavon Heimes
Telephone: (402) 371-2520
Telecopy: (402) 371-4229

 

If to Grantee:

General Electric Capital Corporation
8377 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Collateral Management
Telephone: 480-585-4500
Telecopy: 480-585-2225

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Deed to Secure Debt the giving of Notice is
required, the giving thereof may be waived in writing at any time by the person
or persons entitled to receive such Notice. Except as in this Deed to Secure
Debt otherwise expressly provided, (i) this Deed to Secure Debt may not be
modified except by an instrument in writing executed by Grantor and Grantee and
(ii) no requirement hereof may be waived at any time except by a writing signed
by the party against whom such

 

27



waiver is sought to be enforced, nor shall any waiver be deemed a waiver of any
subsequent breach or default.

Section 7.05. Successors and Assigns. All of the provisions herein contained
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto, to the same extent as if each such successor and
assign were in each case named as a party to this Deed to Secure Debt. Wherever
used, the singular shall include the plural, the plural shall include the
singular and the use of any gender shall include all genders.

Section 7.06. Headings. The headings appearing in this Deed to Secure Debt have
been inserted for convenient reference only and shall not modify, define, limit
or expand the express provisions of this Deed to Secure Debt.

Section 7.07. Time of the Essence. Time is of the essence in the performance of
each and every obligation under this Deed to Secure Debt.

Section 7.08. Forum Selection; Jurisdiction; Venue; Choice of Law. Grantor
acknowledges that this Deed to Secure Debt was substantially negotiated in the
State of Arizona, this Deed to Secure Debt was delivered in the State of
Arizona, all payments under the Loan Documents will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Deed to Secure Debt, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Arizona. Grantor consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Arizona in accordance with applicable law. Furthermore, Grantor waives and
agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper. The creation of this Deed to Secure Debt and the
rights and remedies of Grantee with respect to the Deed Estate, as provided
herein and by the laws of the State, shall be governed by and construed in
accordance with the internal laws of the State without regard to its principles
of conflicts of law. With respect to other provisions of this Deed to Secure
Debt, this Deed to Secure Debt shall be governed by the internal laws of the
State of Arizona, without regard to its principles of conflicts of law. Nothing
in this Section shall limit or restrict the right of Grantee to commence any
proceeding in the federal or state courts located in the State to the extent
Grantee deems such proceeding necessary or advisable to exercise remedies
available under the Deed to Secure Debt or the other Loan Documents.

Section 7.09. Indemnification. Grantor shall indemnify and hold harmless each of
the Indemnified Parties for, from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement and damages of whatever kind or nature (including, without
limitation, reasonable attorneys’ fees, court costs and other costs of defense)
(collectively, “Losses”) (excluding Losses suffered by an Indemnified Party
arising out of such Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of Grantor’s interest in the Deed Estate or Grantor’s failure to act
in respect of matters which are or were the obligation of Grantor under the Loan
Documents) caused by, incurred or resulting from Grantor’s or Lessee’s
operations of, or relating in any manner to, the Deed Estate, whether relating
to its original design or construction, latent defects, alteration, maintenance,
use by Grantor, Lessee or any person thereon, supervision or otherwise, or from
any breach of, default under or failure to perform any term or



28

provision of this Deed to Secure Debt by Grantor, its officers, employees,
agents or other persons. It is expressly understood and agreed that Grantor’s
obligations under this Section shall survive the expiration or earlier
termination of this Deed to Secure Debt for any reason.

Section 7.10. Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. GRANTEE, BY ACCEPTING THIS DEED TO SECURE DEBT, AND GRANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS DEED TO SECURE DEBT, THE RELATIONSHIP OF GRANTEE AND
GRANTOR, GRANTOR’S USE OR OCCUPANCY OF THE DEED ESTATE, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, GRANTOR AND
GRANTEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER OR
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
DEED TO SECURE DEBT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE
WAIVER BY GRANTOR AND GRANTEE OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

Section 7.11. Waiver of Grantor’s Rights. BY EXECUTION OF THIS DEED TO SECURE
DEBT, GRANTOR EXPRESSLY (A) ACKNOWLEDGES THE RIGHT OF GRANTEE TO ACCELERATE THE
OBLIGATIONS EVIDENCED BY THE NOTE AND ANY OTHER OBLIGATIONS AND THE POWER OF
ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE DEED ESTATE BY NONJUDICIAL
FORECLOSURE UPON AN EVENT OF DEFAULT BY GRANTOR WHICH HAS OCCURRED AND IS
CONTINUING WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS DEED TO SECURE DEBT; (B) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA (INCLUDING, WITHOUT
LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS
OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER
APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY
GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE, EXCEPT SUCH NOTICE
(IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS
DEED TO SECURE DEBT AND (2) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF
ANY STATUTE OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING,
FORBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR
REDEMPTION LAWS; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED TO SECURE DEBT
AND ANY AND ALL QUESTIONS OF GRANTOR REGARDING THE LEGAL EFFECT OF THIS DEED TO
SECURE DEBT AND ITS PROVISIONS HAVE BEEN

 

29



EXPLAINED FULLY TO GRANTOR, AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S
CHOICE PRIOR TO EXECUTING THIS DEED TO SECURE DEBT; AND (D) ACKNOWLEDGES THAT
ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED-FOR LOAN
TRANSACTION AND THAT THIS DEED TO SECURE DEBT IS VALID AND ENFORCEABLE BY
GRANTEE AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.

INITIALED BY GRANTOR

 

/s/ DH

By: Donavon A. Heimes

IN WITNESS WHEREOF, Grantor has executed and delivered this Deed to Secure Debt
as of the day and year first above written.

 

GRANTOR:

 

 

 

 

 

 

 

SUPERTEL LIMITED PARTNERSHIP,

 

a Virginia limited partnership

 

 

 

 

 

 

 

By SUPERTEL HOSPITALITY REIT TRUST,

 

a Maryland real estate investment trust,

 

Its General Partner

 

 

 

 

 

By /s/ Donavon A. Heimes

 

Donavon A. Heimes,
Vice President/Treasurer

 

 

30

 

 